Exhibit 10.1

Confidential

EXECUTION

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. INFORMATION THAT
WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY THE MARK “[***].

DEVELOPMENT AND LICENSE AGREEMENT

by and between

PFENEX INC.

and

CHINA NT PHARMA GROUP COMPANY LTD.

April 18, 2018

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Table of Contents

 

            Page  

Article I. Definitions

     1  

Section 1.1

    

Defined Terms

     1  

Article II. Grant of License

     11  

Section 2.1

    

Product License

     11  

Section 2.2

    

Sublicenses

     12  

Section 2.3

    

No Implied Licenses

     12  

Article III. Product Development

     13  

Section 3.1

    

Development Efforts

     13  

Section 3.2

    

Subcontracting

     14  

Section 3.3

    

Records; Audit Rights

     15  

Section 3.4

    

Regulatory Affairs

     15  

Section 3.5

    

Commitment Activities

     17  

Section 3.6

    

Medical Affairs

     18  

Section 3.7

    

Non-Competition

     18  

Section 3.8

    

Divestment of Assets by Pfenex

     19  

Article IV. Payments

     20  

Section 4.1

    

Upfront License Payment

     20  

Section 4.2

    

Development Milestone Payment

     20  

Section 4.3

    

Sales Milestone Payment

     20  

Section 4.4

    

Royalties

     20  

Section 4.5

    

Reports

     20  

Section 4.6

    

Payment Terms

     21  

Section 4.7

    

Records; Audit Rights

     21  

Article V. Manufacture of Product; Pharmacovigilance; Sales and Marketing

     21  

Section 5.1

    

Manufacturing Responsibility

     21  

Section 5.2

    

Product Packaging and Labeling

     22  

Section 5.3

    

Product Documentation

     22  

Section 5.4

    

Non-Medical Product Complaints

     22  

Section 5.5

    

Product Recalls

     22  

Section 5.6

    

Registrations

     22  

Section 5.7

    

Regulatory Inspections

     22  

Section 5.8

    

Product Pricing and Promotion; Agency Contacts

     23  

Section 5.9

    

Reporting; Adverse Drug Reactions

     23  

Section 5.10

    

Sales and Marketing

     23  

Section 5.11

    

Ex-Territory Sales; Export Monitoring

     23  

Article VI. Territory Product Trademark; Intellectual Property Litigation

     24  

Section 6.1

    

Territory Product Trademarks

     24  

Section 6.2

    

Ownership of Inventions

     25  

Section 6.3

    

Patent Prosecution and Maintenance of Inventions

     25  

Section 6.4

    

Manufacturing Process

     26  

Section 6.5

    

Enforcement Actions

     26  

Section 6.6

    

Reimbursement Requirements

     28  

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

            Page  

Section 6.7

    

Recovered Amounts

     28  

Section 6.8

    

Common Interest Agreement

     28  

Section 6.9

    

Patent Marking

     28  

Section 6.10

    

Article XI Not Applicable

     28  

Article VII. Executive Steering Committee

     28  

Section 7.1

    

Formation and Purpose

     28  

Section 7.2

    

Membership

     29  

Section 7.3

    

Meeting Requirements

     29  

Section 7.4

    

Decision-Making; Dispute Resolution

     29  

Section 7.5

    

Meeting Minutes

     31  

Section 7.6

    

Expenses

     31  

Section 7.7

    

Working Committees

     31  

Section 7.8

    

Committee Authority; Withdrawal

     31  

Section 7.9

    

Day-to-Day Responsibilities

     32  

Section 7.10

    

Cooperation

     32  

Article VIII. Confidentiality; Taxes; Nonsolicitation; publications

     33  

Section 8.1

    

Confidentiality

     33  

Section 8.2

    

Agents

     34  

Section 8.3

    

Restrictions on Sharing Information

     34  

Section 8.4

    

Taxes

     34  

Section 8.5

    

Nonsolicitation

     35  

Section 8.6

    

Publications

     36  

Article IX. Representations, Warranties and Covenants

     36  

Section 9.1

    

Representations and Warranties of Pfenex

     36  

Section 9.2

    

Representations and Warranties of NT Pharma

     39  

Section 9.3

    

Covenants

     40  

Section 9.4

    

Disclaimer of Warranties

     41  

Section 9.5

    

Public Announcements

     41  

Section 9.6

    

Insurance

     42  

Article X. Term; Termination

     42  

Section 10.1

    

Term

     42  

Section 10.2

    

Termination

     42  

Section 10.3

    

General Effects of Termination

     43  

Section 10.4

    

Additional Effects of Termination

     43  

Article XI. Indemnification and Liability Limits

     45  

Section 11.1

    

Indemnification by Pfenex

     45  

Section 11.2

    

Indemnification by NT Pharma

     45  

Section 11.3

    

Indemnification Procedure

     46  

Section 11.4

    

Limitations on Liability

     47  

Section 11.5

    

Unavailability of Indemnification

     47  

Article XII. Miscellaneous

     47  

Section 12.1

    

Force Majeure

     47  

Section 12.2

    

Notices

     48  

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

            Page

Section 12.3

 

Governing Law

     49  

Section 12.4

 

Internal Dispute Resolution

     49  

Section 12.5

 

Arbitration

     49  

Section 12.6

 

Relationship of the Parties

     49  

Section 12.7

 

Assignment

     50  

Section 12.8

 

Binding Effect

     50  

Section 12.9

 

Entire Agreement; Amendments

     50  

Section 12.10

 

Severability

     50  

Section 12.11

 

Rules of Construction

     50  

Section 12.12

 

Waiver

     51  

Section 12.13

 

English Language

     51  

Section 12.14

 

Counterparts

     51  

Section 12.15

 

Electronic Execution and Delivery

     51  

Section 12.16

 

License Protection

     52  

Section 12.17

 

Further Assurances

     52  

Section 12.18

 

Compliance with Applicable Laws

     52  

Section 12.19

 

Expenses

     52  

Section 12.20

 

Third Party Beneficiaries

     52  

Section 12.21

 

Equitable Remedies

     52  

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

iii



--------------------------------------------------------------------------------

DEVELOPMENT AND LICENSE AGREEMENT

This Development and License Agreement (this “Agreement”) is entered into as of
April 18, 2018 (the “Effective Date”) by and between Pfenex Inc., a Delaware
corporation (“Pfenex”), and China NT Pharma Group Company Ltd., a company
incorporated in Cayman Islands (“NT Pharma”).

WITNESSETH

WHEREAS, Pfenex is a clinical stage biotechnology company engaged in the
development of difficult to manufacture and high-value proteins, focusing on
biosimilar therapeutics, including Product (as defined below);

WHEREAS, NT Pharma has expertise in the development, distribution, marketing and
commercialization of pharmaceutical products for human use in the Territory (as
defined below); and

WHEREAS, NT Pharma wishes to obtain from Pfenex, and Pfenex wishes to grant to
NT Pharma, an exclusive license to develop, commercialize, promote, market,
offer for sale, sell and distribute Product in the Territory, subject to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Pfenex and NT Pharma
agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1    Defined Terms. The following words and phrases, when used herein
with initial capital letters, shall have the meaning set forth or referenced
below:

“Acquiring Entity” means a Third Party (including the parent company of such
Third Party, as applicable) that merges or consolidates with or acquires Pfenex,
or to which Pfenex transfers all or substantially all its assets to which this
Agreement pertains (the “Acquisition Transaction”).

“Action” means any proceeding, action, claim (formal or informal, including by
way of a letter), arbitration, administrative or regulatory action or other type
of legal action, whether taken as a plaintiff or an initiating party (including
through a request for declaratory judgment) or by way of counter-claim or
defense.

“Adverse Drug Responses” shall be defined in more detail in the PV Agreement to
include any “Adverse Drug Responses” as defined in the then-current guidelines
and regulations promulgated by the ICH (International Conference on
Harmonization of Technical Requirements for Registration of Pharmaceuticals for
Human Use) and “Adverse Drug Experience” as defined in the then-current 21 CFR
Section 314.80.

“Affiliate” means any corporation or other business entity controlled by,
controlling or under common control with a Party. For purposes of this
definition, “control” means (a) direct or indirect beneficial ownership of fifty
percent (50%) or more (or, if less than fifty

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

1



--------------------------------------------------------------------------------

percent (50%), the maximum ownership interest permitted by Applicable Law) of
the voting stock in such corporation or other business entity or (b) the
possession, directly or indirectly, of any other power to direct or cause the
direction of the management and policies of such corporation or other business
entity, whether through ownership of voting securities, by contract or
otherwise.

“Agents” has the meaning set forth in Section 8.2.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Annual Net Sales” means, for a given Annual Period, the aggregate Net Sales for
Product during such Annual Period.

“Annual Period” means (a) for 2018, the period commencing on the Effective Date
and ending on December 31, 2018 (or the date this Agreement is terminated if
such termination occurs prior to December 31, 2018), (b) for each successive
calendar year during the Term (other than the calendar year in which the Term
expires or this Agreement is terminated) the period beginning on January 1st of
such year and ending on December 31st of such year, and (c) for the calendar
year (other than 2018) in which the Term expires or this Agreement is
terminated, the period beginning on January 1st of such calendar year and ending
on the effective date of the termination of this Agreement.

“Applicable Law” means each applicable federal, state, local or foreign
constitution, treaty, law, statute, ordinance, rule, regulation, interpretation,
directive, policy, order, writ, award, decree, injunction, judgment, stay or
restraining order of any Governmental Authority or Regulatory Agency, the terms
of any Regulatory Approval, and any other ruling or decision of, agreement with
or by, or requirement of any Governmental Authority, including the United States
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et. seq. and any other
applicable United States or non-United States anti-corruption laws.

“Assignee” means any Person (other than Pfenex and NT Pharma) that is assigned
or transferred, or succeeds to, any rights under this Agreement.

“Average Sale Price” means, with respect to a particular country and particular
period, the weighted average sale price of Product, Bundled Product or other
product or service included in a Bundled Product, as applicable, such weighted
average price determined by dividing (a) the total gross amounts invoiced on
commercial sales of Product, Bundled Product or other product or service
included in a Bundled Product in arms-length transactions in the applicable
country during the applicable period, by (b) the units of Product, Bundled
Product or other products or services included in a Bundled Product commercially
sold in arms-length transactions in such country during such period. When
determining the gross amounts invoiced for Product included in a Bundled
Product, the methodology used to allocate a portion of the gross amounts
invoiced for the Bundled Product to Product, as set forth in the definition of
Net Sales, shall be used to allocate gross amounts invoiced for Product.

“Bundled Product” means Product sold together with any other product(s) or
service(s) at a single unit price, whether packaged together or separately, and
which other product(s) or service(s) have material independent value from
Product itself.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

“Business” means the research, development, manufacture and commercialization of
Product by Pfenex, NT Pharma and their respective Affiliates and subcontractors,
either individually or jointly.

“Business Day” means any day other than a Saturday, Sunday or a holiday on which
banks in Shanghai, China or the State of California are authorized by Applicable
Law to be closed.

“cGxP” means then-current good manufacturing, clinical or laboratory practices
and quality system regulations, as applicable, promulgated by any Regulatory
Agency.

“China Clinical Study” means a human clinical study with respect to Product in
Mainland China that is required by the SFDA in order to obtain Regulatory
Approval for Product in Mainland China.

“CMC Section” means the “Chemistry, Manufacturing and Controls” section of a
NDA, or the comparable section of an MAA for any other jurisdiction, with
respect to Product.

“Commercial Territory” has the meaning set forth in Section 5.11(a).

“Commercially Reasonable Efforts” means, with respect to the activities to be
conducted by a Party with respect to any objective, the reasonable, diligent,
good faith efforts and resources (financial and otherwise) to accomplish such
objective as such Party would normally use to accomplish a similar objective
under similar circumstances, it being understood and agreed that, with respect
to the development and commercialization of Product, such efforts shall be
substantially equivalent to those efforts and resources it commonly expends with
respect to a product with similar commercial potential. Without limiting the
foregoing, such efforts shall include: (i) promptly assigning responsibilities
for activities for which such Party is responsible to specific employee(s) who
are held accountable for the progress, monitoring and completion of such
activities, (ii) setting and consistently seeking to achieve meaningful
objectives for carrying out such activities, and (iii) consistently making and
implementing decisions and allocating resources necessary or appropriate to
advance progress with respect to and complete such objectives in an expeditious
manner. For clarity, it is understood that Commercially Reasonable Efforts shall
be evaluated both on a Territory-wide basis and on a country-by-country basis
based on factors relevant to such country (including size of market,
availability, pricing strategies, likelihood of gray-market goods, Applicable
Law, and likelihood of Regulatory Approval) and are expected to change over
time.

“Commitment Activities” has the meaning set forth in Section 3.5(a).

“Common Interest Agreement” has the meaning set forth in Section 6.8.

“Competing Activities” has the meaning set forth in Section 3.7(b).

“Competing Product” means any product (other than Product) that is the Reference
Product or a Generic Product or that contains the active pharmaceutical
ingredient of the Reference Product (or a modified or derivative version
thereof) as its sole active pharmaceutical ingredient.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

“Competing Product Enforcement Action” has the meaning set forth in
Section 6.5(b).

“Components” means all Drug Substance, raw materials, components/component
parts, labeling, packaging (both primary and secondary), ancillary goods,
shipping materials and other items used to manufacture and supply Product
hereunder in accordance with the applicable Product Specifications and Packaging
Specifications.

“Confidential Information” has the meaning set forth in Section 8.1.

“Confidentiality Exceptions” has the meaning set forth in Section 8.1.

“Control” means, with respect to particular Know-How or a particular Patent,
possession by the Party granting the applicable right, license or sublicense to
the other Party as provided herein of the power and authority, whether arising
by ownership, license, or other authorization, to disclose and deliver the
particular Know-How to the other Party, or to grant and authorize under such
Know-How or Patent the right, license or sublicense, as applicable, of the scope
granted to such other Party in this Agreement without giving rise to a violation
of the terms of any agreement or other arrangement with, or the rights of, any
Third Party. Notwithstanding anything to the contrary in this Agreement, the
following shall not be deemed to be Controlled by Pfenex: (a) any Know-How or
Patent owned by or licensed to any Acquiring Entity immediately prior to the
effective date of the Acquisition Transaction, and (b) any Know-How or Patent
that any Acquiring Entity subsequently develops without accessing or practicing
any Know-How or Patent owned by or licensed to Pfenex immediately prior to the
effective date of the Acquisition Transaction. “Controlled” and “Controlling”
shall have their correlative meanings.

“Cooperating Party” has the meaning set forth in Section 6.5(d).

“Debarred Entity” means a Person (other than an individual) that has been
debarred by the FDA pursuant to 21 U.S.C. § 335a (a) or (b), or by another
Regulatory Agency pursuant to a comparable statute, from submitting or assisting
in the submission of any application for any abbreviated or other drug
application or generation or preparation of any data with respect thereto, or
any affiliate of such Person.

“Debarred Individual” means an individual who has been debarred by the FDA
pursuant to 21 U.S.C. § 335a (a) or (b), or by another Regulatory Agency
pursuant to a comparable statute, from providing services in any capacity
(including generation or preparation of data) to a Person that has an approved
or pending drug application.

“Dispute” has the meaning set forth in Section 12.4.

“Divest” has the meaning set forth in Section 3.7(b)(iii).

“Divestible Asset” has the meaning set forth in Section 3.7(b)(iii).

“Dow Technology Assignment Agreement” means that certain Technology Assignment
Agreement, dated as of November 30, 2009, by and between Dow Global Technologies
Inc., The Dow Chemical Company and Pfenex.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

“Dow Technology Licensing Agreement” means that certain Technology Licensing
Agreement, dated as of November 30, 2009, by and between Dow Global Technologies
Inc., The Dow Chemical Company and Pfenex.

“Drug Substance” means that certain peptide as described in more detail in that
certain memorandum exchanged between the Parties before the Effective Date and
referencing this Agreement.

“Effective Date” has the meaning set forth in the preamble to this Agreement.

“EMA” means the European Medicines Agency.

“Enforcement Actions” has the meaning set forth in Section 6.5(b).

“Enforcing Party” has the meaning set forth in Section 6.5(d).

“Executive Steering Committee” has the meaning set forth in Section 7.1.

“Existing Trademark” means the trademark set forth in Exhibit C.

“FATCA” means Sections 1471 through 1474 of 26 U.S.C., as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of 26 U.S.C.

“FDA” means the United States Food and Drug Administration.

“First Commercial Sale” means the first commercial sale of Product to a Third
Party by or under authority of NT Pharma or any of its Affiliates or
sublicensees in a given jurisdiction after receiving Regulatory Approval for
Product in such jurisdiction.

“Force Majeure” has the meaning set forth in Section 12.1.

“GAAP” means, with respect to a Person, United States generally accepted
accounting principles, consistently applied by such Person across its
operations.

“Generic Product” means, with respect to the Reference Product, a pharmaceutical
product that (a) is therapeutically equivalent to the Reference Product,
applying the definition of “therapeutically equivalent” set forth in the Preface
to the current edition of the FDA publication “Approved Drug Products with
Therapeutic Equivalence Evaluations,” as such definition may be amended in the
future, or applying a similar standard under the Applicable Law of such other
applicable jurisdiction, and (b) has been approved by a Regulatory Agency based
upon an application that contains scientific evidence establishing, through in
vitro or in vivo studies, the bioequivalence of such product to the Reference
Product, such that such pharmaceutical product would be substitutable by a
pharmacist for the Reference Product when filling a prescription written for the
Reference Product without having to seek authorization to do so from the
physician writing such prescription.

“Governmental Authority” means any supranational, national, regional, state,
provincial, local or other government, or other court of competent jurisdiction,
legislature, governmental, administrative or regulatory agency, department,
body, bureau, council or commission or any other supranational, national,
regional, state, provincial, local or other

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

governmental authority or instrumentality, including Regulatory Agencies, in
each case having jurisdiction in any country or other jurisdiction.

“Indemnification Notice” has the meaning set forth in Section 11.3(a).

“Indemnification Objection” has the meaning set forth in Section 11.3(b).

“Indemnified Party” has the meaning set forth in Section 11.3(a).

“Indemnified Taxes” means Taxes imposed as a result of any assignment or
transfer of any rights under this Agreement by any Party to any Assignee
(including by merger, liquidation or reorganization) on the other Party (the
“Non-Assigning Party”), or on any payment under this Agreement to the
Non-Assigning Party, other than Taxes imposed on or with respect to the
Non-Assigning Party or required to be withheld or deducted from a payment to the
Non-Assigning Party that are (a) imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case
(i) imposed as a result of the Non-Assigning Party being organized under the
laws of, or having its principal office in, the jurisdiction imposing such Taxes
(or any political subdivision thereof) or (ii) that are imposed as a result of a
present or former connection between the Non-Assigning Party and the
jurisdiction imposing such Tax (other than connections arising from the
Non-Assigning Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement), (b) attributable to the Non-Assigning Party’s failure to comply with
Section 8.4(a) and (c) any U.S. federal withholding Taxes imposed under FATCA.
The term Indemnified Taxes includes penalties, fines and other additional
statutory charges incidental or related to the imposition thereof, only to the
extent not caused by the acts or omissions of the Non-Assigning Party.

“Indemnify” has the meaning set forth in Section 11.1.

“Indemnifying Party” has the meaning set forth in Section 11.3(a).

“Infringement Notice” has the meaning set forth in Section 6.5(a).

“Infringing Activity” has the meaning set forth in Section 6.5(a).

“Intellectual Property” means all intellectual property or intangible rights
anywhere in the world, including (a) Patents, (b) trademarks, service marks,
trade dress, trade names, Internet domain names, assumed names and entity names,
together with the goodwill of the business associated with and symbolized by
such trademarks, service marks, trade dress, trade names and entity names, in
each case whether or not registered, (c) published and unpublished works of
authorship, whether copyrightable or not, including all statutory and common law
copyrights associated therewith, (d) trade secrets, and (e) Know-How.

“Inventions” has the meaning set forth in Section 6.2.

“Inventory Sell Down Period” has the meaning set forth in Section 10.4(c).

“IP Strategy” has the meaning set forth in Section 7.1.

“Know-How” means technical information and materials, in any tangible or
intangible form whatsoever, including technology, reports, databases, data,
results, analytical

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

models, chemicals, inventions (patentable or otherwise), practices, methods,
knowledge, techniques, specifications, formulations, formulae, know-how, skill,
experience, test data, including pharmacological, biological, chemical,
biochemical, toxicological and clinical test data, analytical and quality
control data, stability data, studies and procedures and patent and other legal
information or descriptions; provided, however, that Know-How shall exclude any
Patents.

“Lien” means any liens, claims, charges, pledges, security interests or other
encumbrances of any nature whatsoever.

“Losses” has the meaning set forth in Section 11.1.

“MAA” means a NDA or similar application to a Regulatory Agency to obtain
Regulatory Approval for Product in any jurisdiction outside the United States.

“Manufacturing Action” has the meaning set forth in Section 6.4(a).

“Manufacturing Cost” means all internal and Third Party costs and expenses
incurred or accrued by Pfenex or its Affiliates allocable to the manufacture of
Product, as calculated by Pfenex in accordance with its internal accounting
practices applied on a consistent basis, including the allocation of direct and
indirect depreciation and overhead attributable to Product.

“NDA” means a New Drug Application filed with the FDA pursuant to 21 U.S.C. §
505(b) to obtain Regulatory Approval for Product in the United States.

“Net Sales” means, for a specified period, the gross amounts invoiced by NT
Pharma or its Affiliates or sublicensees for the sale or transfer of Product by
NT Pharma or any of its Affiliates or sublicensees to Third Parties during such
period, less the following deductions to the extent charged as part of the
invoiced price, or separately stated on the invoice or calculated as a function
of the invoice price (without duplication, and to the extent not reimbursed by a
Third Party):

(a)    [***];

(b)    [***]; and

(c)    [***].

For clarity, any Product that is provided for use as promotional samples or in
connection with a compassionate use program, in each case at a price at or below
cost, is not subject to the definition of Net Sales, is not a “commercial sale”
for purposes of this Agreement and shall not be taken into account in
determining Average Sale Price.

In the case of any sale or transfer of a Product to a non-Affiliate other than
in a transaction exclusively for cash, the Net Sales amount per unit shall be
deemed to be the Average Sale Price for the calendar quarter in which such sale
or transfer took place.

With respect to a Bundled Product, the Net Sales of such Bundled Product shall
first be calculated in accordance with the definition of Net Sales above, and
then the Net Sales of Product included in such Bundled Product shall be
determined by multiplying the Net Sales of such Bundled Product by the fraction
A/B where “A” is the Average Sale Price of the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------

Product included as part of such Bundled Product as sold alone (i.e., without
any other product(s) or service(s)) and “B” is the Average Sale Price of the
Bundled Product.

“Neutral” has the meaning set forth in Exhibit B.

“NT Pharma” has the meaning set forth in the preamble to this Agreement.

“NT Pharma Indemnitees” has the meaning set forth in Section 11.1.

“NT Pharma’s Knowledge” means the actual knowledge of NT Pharma’s Chief
Executive Officer, Chief Financial Officer, Senior Director of Global Business,
and Legal Head, in each case after reasonable inquiry and investigation, which
shall include review of NT Pharma’s or each such person’s own records and
inquiry of those employees who have primary responsibility for the specific
matter at issue.

“Other Business” has the meaning set forth in Section 3.7(b).

“Packaging Specifications” means the packaging, labeling and branding
specifications for Product.

“Parties” means NT Pharma and Pfenex.

“Party” means either NT Pharma or Pfenex.

“Patent” means (a) any issued patent, including any inventor’s certificate,
substitution, extension, confirmation, reissue, reexamination, renewal or any
like governmental grant for protection of inventions, and (b) any pending
application for any of the foregoing, including any continuation, divisional,
substitution, continuation-in-part, provisional and converted provisional
application.

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a Governmental Authority or other entity of any
kind.

“Pfenex” has the meaning set forth in the preamble to this Agreement.

“Pfenex Expression Technology” means Pfenex’s proprietary Pseudomonas
fluorescens expression platform technology used in the manufacture of biologic
and other pharmaceutical products, including the development and production of
strains used to manufacture such biologic and other pharmaceutical products,
including through the optimization of a nucleic acid sequence, together with all
Intellectual Property related thereto. The Pfenex Expression Technology includes
all Intellectual Property (including Patents) transferred or licensed to Pfenex
under the Dow Technology Assignment Agreement or the Dow Technology Licensing
Agreement.

“Pfenex Housemark” has the meaning set forth in Section 6.1(c).

“Pfenex Indemnitees” has the meaning set forth in Section 11.2.

“Pfenex Know-How” means Know-How Controlled by Pfenex or its Affiliates at any
time during the Term that is useful for the operation of the Business in the
Territory.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------

“Pfenex Patents” means Patents in the Territory Controlled by Pfenex or its
Affiliates at any time during the Term (a) claiming the composition of the Drug
Substance (and Product) or (b) claiming methods of use, administration or
formulation of the Drug Substance (and Product). A list of current Pfenex
Patents is set forth in that certain memorandum exchanged between the Parties
before the Effective Date and referencing this Agreement.

“Pfenex Technology” means, collectively, the Pfenex Know-How, the Pfenex Patents
and the Inventions, but excluding the Pfenex Expression Technology.

“Pfenex’s Knowledge” means the actual knowledge of Pfenex’s Chief Executive
Officer, Chief Financial Officer, Chief Business Officer, and Pfenex’s Senior
Director of Upstream Processing and Intellectual Property (which is Diane
Retallack on the Effective Date), in each case after reasonable inquiry and
investigation, which shall include review of Pfenex’s or each such person’s own
records and inquiry of those employees who have primary responsibility for the
specific matter at issue.

“Prior Agreement” has the meaning set forth in Section 8.3.

“Product” means any pharmaceutical product in final packaged form consisting of
the Drug Substance as the sole active pharmaceutical ingredient.

“Product Complaint” has the meaning set forth in Section 5.4.

“Product Documentation” means all marketing and promotional literature,
packaging inserts (including patient information leaflets) and customer
documentation applicable to Product.

“Product Financial Records” has the meaning set forth in Section 4.7.

“Product License” has the meaning set forth in Section 2.1.

“Product Records” has the meaning set forth in Section 3.3.

“Product Specifications” means the product and performance specifications for
Product, including Product formulae and materials required for the manufacture
of Product.

“Prosecution and Maintenance” means, with regard to a Patent, the preparation,
filing, prosecution and maintenance of such Patent, as well as re-examinations,
reissues, requests for Patent term extensions and the like with respect to such
Patent, together with the conduct of interferences and inter partes actions, the
defense of oppositions and other similar proceedings with respect to the
particular Patent; and “Prosecute and Maintain” has its correlative meaning.

“PV Agreement” has the meaning set forth in Section 5.9(a).

“Quarterly Period” means a three (3) month period of each calendar year ending
on March 31, June 30, September 30 or December 31, except that the first
Quarterly Period shall be a period commencing on the Effective Date and ending
on June 30, 2018.

“Reference Product” means Forsteo® and Forteo® (teriparatide), as branded and
approved in the applicable jurisdiction.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------

“Registrations” means all permits, licenses, approvals and authorizations
granted by any Regulatory Agency with respect to Product (including the
manufacture, handling, use, storage, import, transport, distribution, marketing,
promotion or sale thereof).

“Regulatory Agency” means any federal, state or local regulatory agency,
department, bureau or other Governmental Authority in the United States, the
European Union or any other country, as applicable, including the FDA, the EMA
and the SFDA, in each case that is responsible for Registrations necessary for,
or otherwise governs, the manufacture, handling, use, storage, import,
transport, distribution or sale of Product.

“Regulatory Approval” means, with respect to Product in a given country, all
necessary Registrations from the applicable Regulatory Agency in such country to
distribute, market, promote, sell and place on the market Product in such
country.

“Regulatory Commitment Activities” means any study of Product required by a
Regulatory Agency to be conducted as a condition of Regulatory Approval by such
Regulatory Agency.

“Regulatory Materials” means regulatory applications (including MAAs),
submissions, notifications, communications, correspondence, Registrations or
other filings made to, received from or otherwise conducted with any Regulatory
Agency (including minutes of meetings with any Regulatory Agency) that are
necessary for or otherwise relate to the development, manufacture or
commercialization of Product.

“Rolling Forecast” has the meaning set forth in Section 5.1.

“Safety Reasons” means it is a Party’s reasonable belief that there is an
unacceptable risk for harm in humans based upon (a) preclinical safety data,
including data from animal toxicology studies or (b) the observation of serious
adverse effects in humans after Product has been administered to humans, such as
during a clinical study or after the First Commercial Sale of Product.

“SEC” has the meaning set forth in Section 9.5.

“SFDA” means the State Food and Drug Administration of China, or any successor
agency with a similar scope of responsibility regarding the regulation of human
pharmaceutical products in Mainland China.

“Solicitation Action” has the meaning set forth in Section 8.5.

“Soliciting Party” has the meaning set forth in Section 8.5.

“Subcontractor” has the meaning set forth in Section 3.2.

“Subject Transaction” has the meaning set forth in Section 3.7(b).

“Tax” or “Taxes” means any and all taxes, duties, imposts, charges,
withholdings, rates, levies and other governmental impositions and other taxes
of any kind whatsoever imposed, assessed or charged.

“Taxed Party” has the meaning set forth in Section 8.4(c).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

“Taxing Authority” means any Governmental Authority responsible for the
imposition, assessment or collection of any Tax.

“Term” has the meaning set forth in Section 10.1.

“Territory” means Mainland China, Hong Kong, Singapore, Malaysia and Thailand.

“Territory Manufacturing Obligations” has the meaning set forth in Section 12.7.

“Territory Medical Affairs Strategy” has the meaning set forth in
Section 3.6(a).

“Territory Product Trademark” has the meaning set forth in Section 6.1(a).

“Third Party” means any Person other than a Party and such Party’s Affiliates.

“Third Party Claim” has the meaning set forth in Section 11.1.

“Timeline” has the meaning set forth in Section 3.1(a)(i).

“Trademark License” has the meaning set forth in Section 6.1(a).

“Transfer Taxes” has the meaning set forth in Section 8.4(d).

“United States” means the United States of America, including the District of
Columbia, Puerto Rico and all other territories and possessions of the United
States of America.

“Upfront Payment” has the meaning set forth in Section 4.1.

“U.S. Collaborator” has the meaning set forth in Section 12.7.

“Working Committee” has the meaning set forth in Section 7.1.

ARTICLE II.

GRANT OF LICENSE

Section 2.1    Product License.    Subject to the terms and conditions of this
Agreement, Pfenex hereby grants to NT Pharma (a) an exclusive license under the
Pfenex Technology to commercialize, promote, market, offer for sale, sell and
distribute Product in the Territory during the Term and (b) a non-exclusive
license under the Pfenex Technology to conduct development activities in the
Territory with respect to Product during the Term (collectively, the “Product
License”). The Product License shall be transferable solely in accordance with
Section 12.7 and sublicensable solely in accordance with Section 2.2. For
clarity, the Parties agree and acknowledge that the Product License does not
include any right to make or have made Drug Substance or Product or to access or
use the Pfenex Expression Technology, except that NT Pharma shall have the right
to use information related to the Pfenex Expression Technology provided pursuant
to Section 3.1(b) to the extent necessary for NT Pharma to deal with regulatory
affairs and medical affairs, promote and market the Product, and perform its
other obligations and exercise its other rights provided under this Agreement in
the Territory. Upon the request by either Party, the Parties shall discuss in
good faith the necessary amendments to this Agreement to expand the scope of the
Product License to Product in bulk form and to the supply agreement and quality
agreement referenced in

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------

Section 5.1. Pfenex confirms that irrespective of whether or not the Parties
have expanded the Product License to Product in bulk form, during the Term it
will not, nor will it license, authorize or assist any Affiliate or Third Party
to import, commercialize, promote, market, offer for sale, sell or distribute
Product in bulk form in the Territory.

Section 2.2    Sublicenses. The Product License includes the right to sublicense
within the scope thereof in accordance with this Section 2.2. If NT Pharma
intends to grant a candidate a sublicense with respect to a portion of the
Product License that is related to the application or maintenance of the
Regulatory Approval in a jurisdiction within the Territory, it shall serve
Pfenex a 30-day prior notice setting out the identity of such sublicensee, and
(a) if the contemplated sublicense is with respect to Regulatory Approval in
Mainland China, NT Pharma shall not grant such sublicense without Pfenex’s prior
written consent, which is not to be unreasonably withheld, delayed or
conditioned, and (b) if the contemplated sublicense is with respect to any
jurisdiction outside Mainland China, NT Pharma shall give due consideration to
any objection that may be raised by Pfenex within 30 days, but NT Pharma shall
have the right to make a final decision as to whether to grant the sublicense at
issue except that if Pfenex raises an objection for reason that the contemplated
sublicense is likely to render Pfenex not compliant with Applicable Law, in
which situation NT Pharma shall not grant the sublicense without Pfenex’s prior
written consent. For clarity, it is understood and agreed that NT Pharma may
choose and use distributors in the Territory at its discretion, provided that
(A) NT Pharma remains primarily responsible for the activities of any such
distributors, (B) NT Pharma (or its Affiliate) (I) books sales of Product in
each country in the Territory in accordance with NT Pharma’s ordinary course of
business, and (II) remains primarily responsible for the marketing and promotion
of Product in the Territory, which will be under the Existing Trademark or other
trademarks Controlled by NT Pharma or its Affiliates, and (C) any distributor
that is granted the right to apply for or maintain the Regulatory Approval in a
jurisdiction of the Territory shall be subject to the restrictions on
sublicensing in this Section 2.2. With respect to any sublicense granted by NT
Pharma in accordance with this Section 2.2:

(a)    NT Pharma shall promptly notify Pfenex of the grant of each sublicense
and provide Pfenex a copy of the final executed sublicense agreement, which copy
may be redacted with respect to information not pertinent to this Agreement;

(b)    NT Pharma shall be responsible for the failure by its sublicensees to
comply with all relevant restrictions, limitations and obligations in this
Agreement; and

(c)    NT Pharma shall also have the right to sublicense the Trademark License
granted pursuant to Section 6.1(a), provided that such sublicense shall be
(i) granted to the applicable sublicensee in conjunction with a sublicense under
the Product License granted pursuant to this Section 2.2 and (ii) subject to the
terms and conditions of this Section 2.2.

Section 2.3    No Implied Licenses; Retained Rights. Each Party acknowledges
that the rights and licenses granted under this Article II and elsewhere in this
Agreement are limited to the scope expressly granted. Accordingly, except for
the rights expressly granted under this Agreement, no right, title, or interest
of any nature whatsoever is granted whether by implication, estoppel, reliance
or otherwise, by either Party to the other Party. Without limiting the
obligations hereunder (including the exclusivity set forth in Section 3.7), all
rights with respect to Know-How, Patents or other Intellectual Property that are
not specifically granted herein are reserved to the owner thereof, and
specifically, Pfenex retains

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------

all rights under the Pfenex Technology to (a) commercialize, promote, market,
offer for sale, sell and distribute Product outside the Territory, (b) conduct
development activities with respect to Product worldwide, to support development
and commercialization of Product outside the Territory, and (c) to make and have
made Drug Substance and Product. NT Pharma agrees that it will not, and it will
ensure that its Affiliates will not, and it will not grant any sublicensee the
right to, use or otherwise exploit the Pfenex Technology, except as expressly
licensed and permitted in this Agreement.

ARTICLE III.

PRODUCT DEVELOPMENT

Section 3.1    Development Efforts.

(a)    NT Pharma Responsibilities.

(i)    Within ninety (90) days after the Effective Date, the Executive Steering
Committee (by consensus of the Parties and without regard to any final
decision-making authority of either Party as set forth in Section 7.4(b)(i) and
Section 7.4(b)(ii)) shall determine and set forth in writing a timeline listing
the key activities of, and the milestones to be achieved by Pfenex and NT
Pharma, respectively, with respect to the development of and Regulatory Approval
for Product in Mainland China and the targeted completion date for each such
activity and milestone (the “Timeline”); however, it is understood that such
activities and milestones for which Pfenex is responsible under the Timeline
shall be limited to delivery of appropriate sections of the NDA pursuant to
Section 3.1(b), the manufacture of Product for clinical development (if
applicable) pursuant to Section 5.1, and the other activities or obligations of
Pfenex as expressly provided in this Agreement. The Parties acknowledge that one
Party’s commencement or completion of certain activities or milestones may be
conditioned on the other Party’s completion of certain activities or provision
of certain items, as may be specified in the Timeline. NT Pharma shall use
Commercially Reasonable Efforts to develop Product as necessary to obtain and
maintain, at its own cost, Regulatory Approvals for Product in each country
within the Territory, in accordance with the Timeline in the case of Mainland
China.

(ii)    NT Pharma shall develop the Product in the Territory (including the
conduct of the China Clinical Study, if required) in a good scientific manner
and in accordance with cGxP of the applicable jurisdiction to the extent cGxP is
applicable to such activities, to achieve such objectives efficiently and
expeditiously, in compliance with all Applicable Laws. NT Pharma shall keep
Pfenex reasonably informed as to NT Pharma’s (and its Affiliates’) planned
activities (including written development plans with estimated timelines) and
progress with respect to the development and regulatory affairs relating to
Product through quarterly updates to the Executive Steering Committee.

(iii)    Pfenex will have the right to terminate this Agreement and receive a
termination fee in the amount of [***] in accordance with Section 10.2(a)(iii),
should NT Pharma fail to comply with the Timeline, unless such failure is due to
circumstances outside of NT Pharma’s reasonable control or due to Pfenex’s
breach of this Agreement.

(iv)    NT Pharma shall cooperate and provide Pfenex with reasonable assistance
in connection with the performance by Pfenex of its obligations under
Section 3.1(b).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

13



--------------------------------------------------------------------------------

(b)    Pfenex Responsibilities. Pfenex shall, promptly but no later than ten
(10) days following submission to the FDA, which Pfenex anticipates will be no
later than [***], provide NT Pharma with appropriate sections of the NDA for
Product and, upon the request of NT Pharma, provide NT Pharma with such
additional records, documents, data and other information in its possession or
control related to the development of Product, as may be reasonably requested by
NT Pharma to perform its obligations or exercise its rights under this
Agreement, provided, however, that Pfenex shall not be required to provide any
manufacturing records or laboratory notebooks unless that information is
necessary for NT Pharma to obtain Regulatory Approval in the Territory. Such
records, documents, data and other information provided by Pfenex shall remain
the sole property of Pfenex, shall be deemed to be the Confidential Information
of Pfenex, shall not be used by NT Pharma for any purpose other than the
development and commercialization of Product in the Territory in accordance with
this Agreement and shall be provided to NT Pharma in such form as maintained by
or on behalf of Pfenex in the ordinary course of business, and Pfenex shall not
be obligated to provide any translations. Pfenex shall also provide necessary
training and advice to NT Pharma to enable it to understand the records,
documents, data and other information so provided by Pfenex, including providing
necessary on-site technical guidance and support, provided that NT Pharma shall
reimburse Pfenex for its reasonable out-of-pocket costs incurred in providing
such training and advice. Until such time as NT Pharma submits a MAA to the SFDA
for Product in Mainland China, if Pfenex fails to provide in a timely fashion
any material information or documentation in its possession or control that is
reasonably requested in writing by NT Pharma, NT Pharma reserves the right to
terminate the Agreement and receive a payment in the amount of Two Million Five
Hundred Thousand Dollars ($2,500,000.00) in accordance with Section 10.2(b)(v).
Pfenex shall keep NT Pharma reasonably informed as to Pfenex’s progress with
respect to its development activities relating to Product through quarterly
updates to the Executive Steering Committee at its meetings. Pfenex shall
cooperate and provide NT Pharma with reasonable assistance in connection with
the performance by NT Pharma of its obligations under Section 3.1(a).

Section 3.2    Subcontracting. NT Pharma may subcontract to Affiliates or Third
Parties (each, a “Subcontractor”) any portion of its responsibilities with
respect to development of Product in the Territory. Each Subcontractor shall
enter into a written agreement with NT Pharma pursuant to which such
Subcontractor shall (a) be bound by obligations of confidentiality and non-use
with respect to the Confidential Information of Pfenex or otherwise relating to
Product at least as protective as the obligations set forth in Section 8.1
through Section 8.3, (b) be bound by obligations with respect to Intellectual
Property sufficient to enable NT Pharma to comply with the terms and conditions
of this Agreement as if NT Pharma completed any such subcontracted activity
itself, (c) be required to make representations and warranties with respect to
debarment comparable to the representations and warranties made by NT Pharma
under Section 9.2(g), (d) be obligated to provide notice to NT Pharma upon
becoming the subject of any investigation or debarment proceeding that could
lead to such Subcontractor becoming a Debarred Entity or Debarred Individual and
(e) be required to comply with all Applicable Laws, including, if applicable,
cGxP. NT Pharma shall supervise and be responsible under this Agreement for the
work of any such Subcontractor. No subcontracting of any obligation or activity
under this Agreement shall relieve NT Pharma of any of its obligations or
responsibilities under this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

14



--------------------------------------------------------------------------------

Section 3.3    Records; Audit Rights. NT Pharma shall, and shall cause each
Subcontractor engaged pursuant to Section 3.2 to, maintain complete and accurate
books and records, in sufficient detail (and in good scientific manner
appropriate for patent and regulatory purposes, when applicable) and for
purposes of demonstrating compliance with the terms hereof, that fully and
properly reflect all work done and results achieved with respect to development
of Product (the completion of which is evidenced by the obtaining of Regulatory
Approval) and maintenance of Regulatory Approval in each country within the
Territory (the “Product Records”). NT Pharma shall retain all Product Records
that it possesses or obtains through any arrangement with Subcontractors for a
period of at least three (3) years or for such longer period to the extent
required by Applicable Law. During such period, upon the written request of
Pfenex, the Product Records possessed by NT Pharma or obtained by NT Pharma
through arrangements with Subcontractors shall be subject to inspection and
audit by and at the expense of Pfenex no more than once in any Annual Period (or
more frequently upon demonstration of reasonable cause). Such audits shall occur
upon reasonable notice and during normal business hours by an independent
auditor selected by Pfenex and confirmed by NT Pharma in advance, which
confirmation shall not be unreasonably withheld or delayed. Pfenex shall treat
all information received or subject to review under this Section 3.3 as
Confidential Information of NT Pharma in accordance with the provisions of
Article VIII. Pfenex shall cause its independent auditor to enter into, before
the commencement of the audit, a confidentiality agreement, in form and
substance reasonably acceptable to NT Pharma, to maintain such records and
information of NT Pharma in confidence in accordance with Article VIII and not
use such records or information except to the extent permitted by this
Agreement, including any enforcement of the provisions hereof.

Section 3.4    Regulatory Affairs.

(a)    Filing for Regulatory Approvals. NT Pharma shall use Commercially
Reasonable Efforts to obtain and maintain, solely in its own name (or the name
of one of its Affiliates or Third Party designees) in all countries in the
Territory other than Mainland China and in the name of Pfenex Inc. in Mainland
China, and at NT Pharma’s own cost, all Regulatory Approvals for Product in each
country within the Territory. Pfenex, as the registered holder of the Regulatory
Approval of the Product in Mainland China, shall take all actions and execute
all documents as necessary to enable NT Pharma to submit the filing to the SFDA
and obtain the Regulatory Approval in Mainland China in the name of Pfenex Inc.
If at any time NT Pharma is allowed by Applicable Law to register itself or one
of its Affiliates or a Third Party designee as the holder of the Regulatory
Approval for the Product in Mainland China, then upon the request by NT Pharma
and approval by Pfenex, such approval not to be unreasonably withheld, delayed
or conditioned, Pfenex shall take all actions and execute all documents as
reasonably necessary to register NT Pharma or its designated Affiliate or Third
Party as holder of Regulatory Approval for the Product in Mainland China, at NT
Pharma’s expense.

(b)    Ownership of Regulatory Approvals; Regulatory Cooperation. NT Pharma (or
its Affiliates or Third Party designees) shall solely own all Regulatory
Approvals with respect to Product in the Territory (except that the Regulatory
Approval registered in the name of Pfenex Inc. with respect to Product in
Mainland China shall be owned by Pfenex pursuant to Section 3.4(a)), and shall
have the right to control filing or submission of Regulatory Materials in order
to obtain and maintain such Regulatory Approvals, subject to Section 5.6 and the
oversight of and in consultation with the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

15



--------------------------------------------------------------------------------

Executive Steering Committee. Accordingly, prior to the filing of any Regulatory
Materials (including any MAA) for Product with any Regulatory Agency in the
Territory, NT Pharma shall provide a copy thereof to Pfenex (through the
Executive Steering Committee) for its review and comment. Pfenex shall have
fifteen (15) Business Days from the date Pfenex receives a copy of any
Regulatory Materials to provide NT Pharma with comments regarding such
Regulatory Materials and NT Pharma shall consider all such comments in good
faith. NT Pharma shall be responsible for managing all communications and
interactions with Regulatory Agencies with respect to Product in the Territory;
provided that NT Pharma shall, to the extent permitted by Applicable Law,
provide Pfenex with (i) reasonable advanced notice (and in no event less than
fifteen (15) Business Days’ advance notice whenever feasible) of substantive
meetings with any Regulatory Agency in the Territory that are either scheduled
with or initiated by or on behalf of NT Pharma or its Affiliates; (ii) an
opportunity to have a reasonable number (but at least one (1)) representative
participate in all substantive meetings with any such Regulatory Agency, and in
any case keep Pfenex informed as to all material interactions with any such
Regulatory Agency; and (iii) a copy of any material documents, information and
correspondence submitted to any Regulatory Agency as soon as reasonably
practicable.

(c)    Use of Regulatory Materials.

(i)    To the extent permitted by Applicable Law and necessary or useful to
obtain or maintain any Regulatory Approval for Product in the Territory, NT
Pharma shall have a right to refer to and use in filing for Regulatory Approval
with Regulatory Agencies in the Territory, all (i) regulatory filings,
(ii) regulatory approvals and (iii) documents, information and data contained in
such filings or approvals, which Pfenex has used or filed with or produced to a
Regulatory Agency with respect to Product or the Pfenex Technology. Pfenex shall
submit and file with the applicable Regulatory Agency all documents necessary or
advisable to grant to NT Pharma such rights to such filings, approvals,
documents, information or data, subject in each case to the requirements and
restrictions of the applicable Regulatory Agency. NT Pharma may sublicense the
right of reference set forth in this Section 3.4(c)(i) to its sublicensees in
the Territory in accordance with Section 2.2.

(ii)    To the extent permitted by Applicable Law and necessary or useful to
obtain or maintain any Regulatory Approval for Product outside the Territory,
Pfenex shall have a right to refer to and use in filing for Regulatory Approval
with Regulatory Agencies outside the Territory, all (i) regulatory filings,
(ii) regulatory approvals and (iii) documents, information and data contained in
such filings or approvals, which NT Pharma has used or filed with or produced to
a Regulatory Agency in the Territory with respect to Product or the Pfenex
Technology. If any of the documents, information and data provided in the
preceding sentence are submitted directly to any Regulatory Agency outside the
Territory by Pfenex or any of its other licensees or enable Pfenex or any of its
other licensees to apply for Regulatory Approval in any jurisdiction outside the
Territory without the need to conduct human clinical studies, Pfenex shall
reimburse NT Pharma for a portion of the out-of-pocket expenses incurred by NT
Pharma during the Product development process for developing such documents,
information or data, and the specific amount will be discussed and agreed by the
Parties in good faith. All documents, data and information provided by NT Pharma
under this Section 3.4(c)(ii), except in the case of information originally
provided to NT Pharma by or on behalf of Pfenex, shall remain the sole property
of

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

16



--------------------------------------------------------------------------------

NT Pharma, shall be deemed to be the Confidential Information of NT Pharma, and
shall not be used by Pfenex for any purpose other than the development and
commercialization of Product outside the Territory, and NT Pharma shall not be
obligated to provide any translations. NT Pharma shall submit and file with the
applicable Regulatory Agency all documents necessary or advisable to grant to
Pfenex such rights to such filings, approvals, documents, information or data,
subject in each case to the requirements and restrictions of the applicable
Regulatory Agency. Pfenex may sublicense the right of reference set forth in
this Section 3.4(c)(ii) to a licensee solely for use in connection with the
development, manufacture or commercialization of Product outside the Territory
provided that Pfenex has obtained from that licensee, for the benefit of NT
Pharma, a right of reference of comparable scope as set forth in
Section 3.4(c)(i), mutatis mutandis, to the extent permitted by Applicable Law.

(iii)    Each Party disclaims any representation or warranty that any filings,
approvals, documents, information or data provided as set forth in this
Section 3.4(c) shall meet the requirements of any particular country, or that
such filings, approvals, documents, information or data shall be adequate or
usable by the other Party in connection with seeking any Regulatory Approval in
any particular country.

(d)    Regulatory Assistance.

(i)    Pfenex shall cooperate and provide NT Pharma with reasonable assistance
in connection with the exercise by NT Pharma of its rights and performance by NT
Pharma of its obligations under this Section 3.4 and, in connection therewith,
Pfenex shall provide to NT Pharma all Product dossiers and other information
that are in Pfenex’s possession or control (in such form as maintained by or on
behalf of Pfenex in the ordinary course of business, and without obligation to
provide any translations) and reasonably requested by NT Pharma for purposes of
applying for and obtaining Regulatory Approvals for Product in the Territory,
and NT Pharma shall be entitled to use such dossiers and other information for
such purpose.

(ii)    NT Pharma shall cooperate and provide Pfenex with reasonable assistance
in connection with the exercise by Pfenex of its rights and performance by
Pfenex of its obligations under this Section 3.4 and, in connection therewith,
NT Pharma shall provide to Pfenex all Product dossiers and other information
that are in NT Pharma’s possession or control (in such form as maintained by or
on behalf of NT Pharma in the ordinary course of business, and without
obligation to provide any translations) and reasonably requested by Pfenex for
purposes of applying for and obtaining Regulatory Approvals for Product outside
the Territory, and Pfenex shall, subject to the payment requirement provided in
Section 3.4(c)(ii) (if applicable), be entitled to use such dossiers and other
information for such purpose.

Section 3.5    Commitment Activities.

(a)    NT Pharma Responsibilities.    NT Pharma shall have the exclusive right
to control and shall be responsible for (i) all Regulatory Commitment Activities
and post-marketing surveillance studies and data collection and analysis with
respect to Product in the Territory; (ii) all pharmacovigilance activities with
respect to Product in the Territory (subject to the PV Agreement); and (iii) all
medical investigations and evaluations and the reporting of adverse events
related to Product in the Territory, in each case (clauses (i) – (iii)) as
required under Applicable Law or by any Regulatory Agency in

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

the applicable jurisdictions (collectively, the “Commitment Activities”). NT
Pharma shall bear the expense of all Commitment Activities.

(b)    Pfenex Assistance. Pfenex shall cooperate and provide NT Pharma with
reasonable assistance in connection with the performance by NT Pharma of its
obligations under this Section 3.5, including providing NT Pharma with access to
manufacturing and or clinical study sites, records, documents, data and other
information related to any manufacturing batch, or preclinical or clinical study
conducted by or on behalf of Pfenex hereunder to the extent reasonably necessary
in connection with the Commitment Activities, including batch records,
protocols, statistical analysis plans, final clinical study reports and clinical
study enrollment information, progress, results and data generated in scientific
studies or memorialized in laboratory notebooks with respect to Product.

Section 3.6    Medical Affairs.

(a)    Medical Affairs Strategy. NT Pharma shall have the exclusive right to
control, and shall use Commercially Reasonable Efforts to conduct, a
comprehensive strategy of all medical affairs matters relating to Product in the
Territory (the “Territory Medical Affairs Strategy”), including with respect to
(i) the preparation of any publication based on data and other information
relating to any trial or study with respect to Product in the Territory, or
(ii) the planning and implementation of congress participations, medical
education programs and key opinion leader or advisory board meetings with
respect to Product in the Territory. NT Pharma shall bear the expense with
respect to conducting the Territory Medical Affairs Strategy.

(b)    Pfenex Assistance. Pfenex shall cooperate and provide NT Pharma with
reasonable assistance in connection with the performance by NT Pharma of its
obligations under this Section 3.6.

Section 3.7    Non-Competition.

(a)     Competing Products. Notwithstanding anything contained herein to the
contrary, neither NT Pharma nor its Affiliates shall, directly or indirectly,
itself, through an Affiliate or otherwise, (i) research, develop, obtain
Regulatory Approval for (or take any actions directed thereto), manufacture,
market, import, offer for sale, sell or otherwise commercialize (including
through a distributor or other Third Party) any Competing Product during the
Term or (ii) authorize or assist (including by investing in or otherwise
providing funding to) any Third Party to do any of the foregoing.

(b)    Post Effective-Date Affiliates. In the event that, after the Effective
Date, NT Pharma enters into any transaction (a “Subject Transaction”) whereby a
Third Party that is engaged in activities that would otherwise be prohibited by
Section 3.7(a) (the “Competing Activities”) becomes an Affiliate of NT Pharma or
merges with NT Pharma (such Affiliate or, in the event of a merger, the portion
of the business which is not NT Pharma’s business immediately prior to the
Subject Transaction, the “Other Business”), NT Pharma shall provide notice to
Pfenex within five (5) Business Days of the closing of the Subject Transaction,
specifying the identity of the Other Business and describing in reasonable
detail, to the extent permitted by Applicable Law and without disclosing any
proprietary information, the Competing Activities and their focus. Such notice
shall also state whether NT Pharma elects to: (A) Divest the Competing
Activities; (B) assign all of

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

18



--------------------------------------------------------------------------------

its rights and obligations under this Agreement to a Third Party (and such
assignment shall not require the prior written consent of Pfenex pursuant to
Section 12.7, provided that such Third Party has capabilities to fulfill all of
the obligations of NT Pharma under this Agreement; (C) keep separate all of the
Competing Activities not so included within the activities under this Agreement;
or (D) cease engaging in the Competing Activities within ninety (90) days
following the consummation of the Subject Transaction; provided that:

(i)    NT Pharma shall not have the right to make the election described under
clause (C) above if [***] of the Other Business’ business immediately prior to
the Subject Transaction consists of the Competing Activities (as measured by the
percentage of both research and development expenditures and revenue with
respect to the Competing Activities when compared to the research and
development expenditures or revenue, as applicable, of the Other Business in
total for the trailing twelve month period ending upon the consummation of the
Subject Transaction).

(ii)    In the event NT Pharma elects the option described in clause (C) above,
then (I) NT Pharma shall not have the right to exercise any of its rights or
fulfill any of its obligations under this Agreement through such Other Business,
(II) such Other Business shall not receive any license or other right under any
Pfenex Technology for any Competing Activities, (III) Pfenex shall not have any
license under any Patents or Know-How Controlled by the Other Business that was
not licensed to Pfenex prior to the Subject Transaction, (IV) NT Pharma shall
maintain capacity and resources that are reasonably necessary to fulfill its
obligations under this Agreement, to the extent NT Pharma was required to
maintain such capacity and resources had the Subject Transaction not occurred,
and (V) NT Pharma shall use its Commercially Reasonable Efforts to put
procedures and mechanisms in place to separate its activities under this
Agreement and the Competing Activities, including preventing any disclosure of
the Confidential Information of Pfenex to the Other Business and to prevent
receipt or use for activities under this Agreement of any technology or
proprietary information of the Other Business.

(iii)    In the event NT Pharma elects the option described in clause (A) or (B)
above, then NT Pharma shall Divest the Competing Activities or all of its rights
and obligations under this Agreement (as applicable, the “Divestible Asset”) as
soon as reasonably practicable following the Subject Transaction. For purposes
of this Section 3.7(b), “Divest” means, with respect to the Divestible Asset,
(I) the sale, exclusive license or other transfer of all of the right, title and
interest in and to such Divestible Asset, including all Intellectual Property
and other assets relating solely thereto, to a Third Party (other than the Other
Business), without the retention or reservation of any rights, license or
interest (other than solely an economic and other customary termination
interests) by NT Pharma or Other Business in such Divestible Asset, and (II) the
complete shutdown of the Divestible Asset such that no Intellectual Property or
other asset solely relating thereto is used by NT Pharma or its Affiliates and
delivery of written confirmation from NT Pharma to Pfenex that NT Pharma and its
Affiliates covenant not to use any Intellectual Property and assets solely
relating to such Divestible Asset.

Section 3.8    Divestment of Assets by Pfenex.    Pfenex shall not transfer any
of its assets or rights to a Third Party or engage in any other kind of
transaction with a Third Party that may render Pfenex unable to fully perform
its obligations under this Agreement (except for the situation described in
Section 12.7), unless approved in writing by NT Pharma.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

19



--------------------------------------------------------------------------------

ARTICLE IV.

PAYMENTS

Section 4.1    Upfront License Payment. NT Pharma shall pay to Pfenex a
one-time, non-refundable (except as provided in Section 10.2(b)(v)) upfront
license payment in the amount of Two Million Five Hundred Thousand Dollars
($2,500,000) (the “Upfront Payment”), such amount to be paid on the Effective
Date.

Section 4.2    Development Milestone Payment. In further consideration of NT
Pharma’s rights under this Agreement, NT Pharma shall pay to Pfenex a one-time,
non-refundable milestone payment in the amount of [***] within five (5) Business
Days following [***].

Section 4.3    Sales Milestone Payment. In further consideration of NT Pharma’s
rights under this Agreement, NT Pharma shall pay to Pfenex a one-time,
non-refundable milestone payment in the amount of [***] following [***].

Section 4.4    Royalties.

(a)    Commencing on the date on which the First Commercial Sale with respect to
Product occurs in the Territory and continuing so long as there are Net Sales,
NT Pharma shall pay to Pfenex a royalty for each Quarterly Period in a given
Annual Period in an amount equal [***] of Annual Net Sales of Product in the
Territory during such Annual Period.

(b)    Within forty-five (45) days following the end of each Quarterly Period,
NT Pharma shall pay to Pfenex all amounts payable pursuant to this Section 4.4
by wire transfer of immediately available funds to the account designated by
Pfenex.

Section 4.5    Reports.

(a)    With respect to every Quarterly Period for which NT Pharma is obligated
to make any payments under Section 4.4, NT Pharma shall furnish to Pfenex a
written report for such Quarterly Period within thirty (30) days after the end
of such Quarterly Period showing in reasonably specific detail:

(i)    the total gross amounts invoiced for Product sold by NT Pharma or its
Affiliates or sublicenses and the calculation of Net Sales for Product during
such Quarterly Period, including amounts deducted by category from gross amounts
invoiced to arrive at Net Sales;

(ii)    the exchange rates used in determining any payment amount in Dollars;
and

(iii)    the total amounts due to Pfenex under Section 4.4.

(b)    With respect to sales of Product invoiced in Dollars, the gross sales,
Net Sales (including all deductions permitted to be made hereunder in
calculating the same) shall be expressed in Dollars. With respect to any sale of
Product invoiced in a currency other than Dollars, the gross sales, Net Sales
(including all deductions permitted to be made hereunder in calculating the
same) shall be expressed in their Dollar equivalent, calculated using the
foreign currency exchange rate for the applicable currency

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

20



--------------------------------------------------------------------------------

used by NT Pharma in the ordinary course of business to publicly report its
financial results.

Section 4.6    Payment Terms. All payments under this Agreement shall be made in
Dollars and, unless otherwise provided herein, shall be (a) due within
forty-five (45) days from the date of invoice and (b) non-refundable and
non-creditable. Any payments or portions thereof due hereunder which are not
paid when due shall bear interest equal to the lesser of the rate equal to the
thirty (30) day U.S. dollar LIBOR rate effective for the date that payment was
due, as published by The Wall Street Journal, Internet Edition at www.wsj.com in
the “Money Rates” column, plus an additional annual interest rate of two percent
(2%), or the maximum rate permitted by Applicable Law, calculated on the number
of days such payment is delinquent. This Section 4.6 shall in no way limit any
other non-monetary remedies available to either Party.

Section 4.7    Records; Audit Rights. NT Pharma shall, and shall cause its
Affiliates and sublicensees (as applicable) to, maintain complete and accurate
books and records, in sufficient detail to confirm the accuracy of payments with
respect to royalties under this Agreement (the “Product Financial Records”). NT
Pharma shall retain all Product Financial Records for a period of at least three
(3) years or for such longer period to the extent required by Applicable Law.
During such period, upon the written request of Pfenex, the Product Financial
Records possessed by, or reasonably available to, NT Pharma shall be subject to
inspection and audit by and at the expense of Pfenex no more than once in any
Annual Period (or more frequently upon demonstration of reasonable cause). Such
audits shall occur upon reasonable notice and during normal business hours by an
independent auditor selected by Pfenex and confirmed in advance by NT Pharma,
which confirmation shall not be unreasonably withheld or delayed. Pfenex shall
treat all information received or subject to review under this Section 4.7 as
Confidential Information of NT Pharma in accordance with the provisions of
Article VIII. Pfenex shall cause its independent auditor to enter into, before
the commencement of such audit, a confidentiality agreement, in form and
substance reasonably acceptable to NT Pharma, to maintain such records and
information of NT Pharma in confidence in accordance with Article VIII and not
use such records or information except to the extent permitted by this
Agreement, including any enforcement of the provisions hereof. If any such audit
reveals that NT Pharma has failed to accurately make any payment required under
this Agreement, then NT Pharma shall promptly pay to Pfenex any underpaid
amounts due under this Agreement, together with interest calculated as set forth
in Section 4.6, or Pfenex shall promptly pay to NT Pharma any overpaid amounts
paid under this Agreement, as the case may be. If any such audit reveals an
underpayment of amounts due under this Agreement greater than five percent (5%)
of the amounts actually due for any Annual Period, then NT Pharma shall pay the
reasonable out-of-pocket costs incurred in conducting such audit.

ARTICLE V.

MANUFACTURE OF PRODUCT; PHARMACOVIGILANCE; SALES AND

MARKETING

Section 5.1     Manufacturing Responsibility. Pfenex shall be responsible for
and control the manufacturing of Product (including Drug Substance) for
development and commercialization in the Territory and shall control the
procurement, manufacture, and qualification of the Components required for the
manufacture of such Product, for supply to NT Pharma in accordance with this
Agreement. In connection therewith, Pfenex may elect to manufacture, fill and
package Product itself or engage one or more Third Parties to

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

21



--------------------------------------------------------------------------------

manufacture, fill or package Product on its behalf. The transfer price of
Product supplied by Pfenex to NT Pharma shall be [***]. [***], which amounts
shall be adjusted annually based on the percentage increase or decrease in the
most recent calendar year Producer Price Index, Industry: Pharmaceutical
Preparations, Series ID: PCU2834# (N), as published by the U.S. Department of
Labor, Bureau of Labor Statistics. [***]. Not later than nine (9) months prior
to the estimated date of obtaining Regulatory Approval for Product in Mainland
China, the Parties shall in good faith negotiate and enter into a supply
agreement and a quality agreement with respect to the supply of Product by
Pfenex to NT Pharma, containing provisions for the transfer price as set forth
in this Section 5.1 and other terms and conditions typical in such agreements
and consistent with the terms of this Agreement.

Section 5.2    Product Packaging and Labeling. Subject to Section 6.1, NT Pharma
shall control the content and type of all Packaging Specifications (and any
changes or supplements thereto) for Product in the Territory, and shall be
responsible, at its own expense, for performing any repackaging with respect to
the secondary packaging of the Product as necessary to comply with Applicable
Law or commercial requirements in the Territory.

Section 5.3    Product Documentation. Subject to Section 6.1, NT Pharma shall
control the content and type of, and procurement of, at its own expense, all
Product Documentation (and any changes or supplements thereto) for Product in
the Territory.

Section 5.4    Non-Medical Product Complaints. Pfenex, shall have the exclusive
right to control, and shall be responsible for, the management of (including the
preparation of all responses with respect to) all Product complaints received
from a Third Party (each, a “Product Complaint”) related to manufacturing or
packaging of Product for development or commercialization in the Territory and,
in connection therewith, NT Pharma shall provide all reasonable assistance
requested by Pfenex in connection with its preparation of the response to such
Product Complaints at Pfenex’s cost and expense.

Section 5.5    Product Recalls. NT Pharma shall, at its sole expense, have the
exclusive right to control, and shall be responsible for, any recall of Product
in the Territory, with the cooperation and assistance of Pfenex. Notwithstanding
the foregoing, if the recall is caused by a defect in the Product (a) for which
Pfenex is responsible under the supply agreement or the quality agreement as
provided above in Section 5.1, or (b) due to a breach of Applicable Law,
negligent act or willful misconduct of Pfenex or its Affiliates (including their
subcontractors, if applicable), then all the costs and expenses for the recall
and any related fines and penalties shall be borne by Pfenex.

Section 5.6    Registrations. Pfenex shall, at its sole expense, obtain and
maintain all Registrations with respect to the manufacture of the Product for
development and commercialization in the Territory. Pfenex hereby represents and
warrants that, to Pfenex’s Knowledge, as of the Effective Date, it is not aware
of any such Registrations specific to any portion of the Territory. NT Pharma
(a) hereby represents and warrants that, to NT Pharma’s Knowledge, as of the
Effective Date, it is not aware of any such Registrations specific to any
portion of the Territory and (b) agrees that, in the event that Pfenex is
required by Applicable Law to obtain any such Registration(s) specific to any
portion of the Territory, NT Pharma shall pay for the costs of obtaining and
maintaining such Registration(s).

Section 5.7    Regulatory Inspections. Except as otherwise provided herein,
Pfenex shall be responsible, at its sole expense, for handling and responding to
all Regulatory

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

22



--------------------------------------------------------------------------------

Agency inspections with respect to Pfenex’s manufacture of Product. To the
extent that Pfenex requires the assistance of NT Pharma in order to fulfill its
obligations pursuant to this Section 5.7, NT Pharma shall reasonably cooperate
with and assist Pfenex in connection therewith.

Section 5.8    Product Pricing and Promotion; Agency Contacts.

(a)    Subject to Section 6.1, NT Pharma shall, at its sole expense, have the
exclusive right to control, and shall be responsible for, the advertising,
marketing, promotion (including preparing and distributing Product
Documentation), sales prices and pricing, promotional and marketing strategies
and terms of sale for Product in the Territory. NT Pharma shall be the contact
for review and discussion of all Product Documentation for Product with the
applicable Governmental Authorities in the Territory.

(b)    If NT Pharma or any of its Affiliates sells Product to a Third Party to
whom it also sells or otherwise provides other products or services (which are
not Bundled Products), NT Pharma and its Affiliates shall not shift, allocate,
price, discount or otherwise weigh payments received in any such transaction or
any combination of transactions, with the purpose of reducing or disadvantaging
the Net Sales of Product in favor of any other product, service or consideration
in order to reduce the payments owed by NT Pharma to Pfenex hereunder.

Section 5.9    Reporting; Adverse Drug Reactions.

(a)    Pharmacovigilance Agreement. Not later than the first delivery of Product
by or on behalf of Pfenex to NT Pharma or its designee pursuant to Section 5.1,
the Parties shall enter into a pharmacovigilance agreement (the “PV Agreement”)
on reasonable and customary terms, which agreement shall (i) contain detailed
procedures regarding the maintenance of core safety information and the exchange
of safety data relating to Product (including Adverse Drug Response reporting)
on a worldwide basis, (ii) provided that, as between the Parties, Pfenex shall
be responsible for establishing and maintaining the worldwide safety database
relating to Product, and (iii) ensure compliance with the reporting requirements
of all applicable Regulatory Agencies (including the FDA) on a worldwide basis
with respect to Product.

(b)    Adverse Event Reporting. Without limiting Section 5.9(a), each Party
shall within one (1) Business Day (after becoming aware of such information)
report all customer complaints and Adverse Drug Responses in English to the
other Party (or its designee for such purpose). As between the Parties, NT
Pharma shall be responsible for the timely reporting of all Adverse Drug
Responses, complaints and safety data relating to Product to each applicable
Regulatory Agency in the Territory in accordance with Applicable Law. Pfenex
shall also inform NT Pharma as soon as practicable under the circumstances of
any compliance or safety issues of which Pfenex becomes aware and which have led
to a regulatory action with respect to Product.

Section 5.10    Sales and Marketing. NT Pharma shall use Commercially Reasonable
Efforts to market, promote, sell and distribute Product in the Territory and, as
between the Parties, shall bear all costs to market, promote, sell and
distribute Product in the Territory.

Section 5.11    Ex-Territory Sales; Export Monitoring.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

23



--------------------------------------------------------------------------------

(a)    Ex-Territory Sales. Subject to applicable laws, neither Party shall
engage in any advertising or promotional activities relating to Product directed
primarily to customers or other buyers or users of Product located outside the
Territory in the case of NT Pharma or inside the Territory in the case of Pfenex
(such territory with respect to such Party, the “Commercial Territory”) or
accept orders for Product from or sell Product into the other Party’s Commercial
Territory for its own account, and if a Party receives any order for Product in
the other Party’s Commercial Territory, it shall refer such orders to the other
Party. Pfenex shall use Commercially Reasonable Efforts to impose comparable
obligations as set forth in this Section 5.11(a) upon its Affiliates, other
licensees or distributors operating within Pfenex’s Commercial Territory. For
avoidance of any doubt, nothing contained in this paragraph shall affect
Pfenex’s obligation to indemnify NT Pharma Indemnitees as provided in
Section 11.1.

(b)     Export Monitoring. Each Party shall use Commercially Reasonable Efforts
to monitor and prevent exports of Product from its own Commercial Territory for
commercialization in the other Party’s Commercial Territory using methods
permitted under Applicable Law that are commonly used in the industry for such
purpose, and shall promptly notify the other Party of any such exports of
Product from its Commercial Territory, and any actions taken to prevent such
exports. Each Party agrees to take reasonable actions requested in writing by
the other Party that are consistent with Applicable Law to prevent exports of
Product from its Commercial Territory for commercialization in the other Party’s
Commercial Territory.

ARTICLE VI.

TERRITORY PRODUCT TRADEMARK; INTELLECTUAL PROPERTY

LITIGATION

Section 6.1    Territory Product Trademarks.

(a)    Subject to the terms and conditions of this Agreement (including the
performance by Pfenex of its manufacturing obligations under this Agreement),
Pfenex hereby grants to NT Pharma an exclusive, transferable (solely in
accordance with Section 12.7), sublicenseable (subject to the provisions of
Section 2.2) license to use the Existing Trademark solely in connection with
commercialization of Product in the Territory during the Term (the “Trademark
License”). Pfenex shall use Commercially Reasonable Efforts to (i) complete
registration of the Existing Trademark in each jurisdiction within the Territory
as soon as practically possible, and (ii) maintain the registration of such
trademark during the Term.

(b)    NT Pharma shall commercialize Product in the Territory solely under the
Existing Trademark, provided that NT Pharma shall otherwise have the sole right
to select the trade dress, style of packaging, labeling and the like used in
connection with the commercialization of Product in the Territory, including
promotional or advertising taglines. The commercialization of Product in the
Territory under any trademark other than the Existing Trademark shall be subject
to the prior written consent of Pfenex except that NT Pharma shall have the sole
right to select and register in its own name a Chinese trademark the
pronunciation of which shall be similar to that of the Existing Trademark to the
extent feasible for use in connection with the commercialization of Product in
Mainland China. Any such other trademark under which Product is commercialized
in the Territory, including all goodwill associated therewith, and all
applications, registrations, extensions, renewals and other rights relating
thereto, shall be collectively referred to as a

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

24



--------------------------------------------------------------------------------

“Territory Product Trademark.” NT Pharma shall be the exclusive owner of each
Territory Product Trademark, excluding, for the avoidance of doubt, the Existing
Trademark which is owned by Pfenex and licensed to NT Pharma pursuant to
Section 6.1(a). NT Pharma shall have the sole right to register and renew, at
its expense, each such Territory Product Trademark in any country or
jurisdiction of NT Pharma’s choosing, provided that the Existing Trademark shall
be registered and renewed by Pfenex.

(c)    NT Pharma shall fully comply with all reasonable guidelines, if any,
communicated by Pfenex concerning the use of the Existing Trademark. NT Pharma
acknowledges the validity of the Existing Trademark, and shall not challenge or
assist others to challenge the Existing Trademark (except to the extent such
restriction is expressly prohibited by Applicable Law) or the registration
thereof or attempt to register any trademarks, marks or trade names confusingly
similar to those of Pfenex. NT Pharma shall not engage in any activity that
would adversely affect the name, reputation or goodwill of Pfenex or the
Product. Except as set forth in this Section 6.1, nothing contained in this
Agreement shall grant or shall be deemed to grant to NT Pharma any right, title
or interest in or to the Existing Trademark. Upon termination of this Agreement,
NT Pharma shall immediately cease to use the Existing Trademark, subject to NT
Pharma’s rights during the Inventory Sell Down Period pursuant to
Section 10.4(c).

(d)    To the extent permitted by Applicable Law, at Pfenex’s election, the
Product Documentation, including labels (subject to space limitations) shall
include the Pfenex tradename and associated mark (as may be updated from time to
time, the “Pfenex Housemark”) to be placed in a size (but not less than thirty
percent (30%) of that of NT Pharma or its Affiliate) and location reasonably
agreed to by the Parties and consistent with the standards of the pharmaceutical
industry. Subject to the foregoing, Pfenex hereby grants to NT Pharma, its
Affiliates and Third Party distributors a limited right to use the Pfenex
Housemark solely in connection with the sale and marketing of Product in the
Territory in accordance with this Agreement. The Pfenex Housemark and all
goodwill associated therewith, and all applications, registrations, extensions
and renewals and other rights relating thereto, shall be the sole property of
Pfenex. Pfenex shall have the sole right to register and renew, at its expense,
the Pfenex Housemark, or any portion thereof, in any country or jurisdiction of
Pfenex’s choosing.

Section 6.2    Ownership of Inventions. All right, title and interest in and to
all inventions and Know-How, including all Intellectual Property rights in the
foregoing, made, conceived, reduced to practice or otherwise generated by or on
behalf of a Party or its Affiliates, or jointly by or on behalf of the Parties
or their Affiliates, in connection with this Agreement (collectively,
“Inventions”) shall be solely owned by Pfenex. NT Pharma hereby assigns to
Pfenex all of its right, title and interest in and to all Inventions (including
related Patents and Know-How) and agrees to execute and deliver all documents
and instruments reasonably requested by Pfenex to effect, evidence or record the
foregoing assignment. NT Pharma shall promptly disclose to Pfenex all Inventions
made, conceived, reduced to practice or otherwise generated by or on behalf of a
NT Pharma or its Affiliates, solely or jointly, and shall promptly respond to
reasonable requests from Pfenex for additional information relating to such
Inventions.

Section 6.3    Patent Prosecution and Maintenance of Inventions. Pfenex shall
have the first right to Prosecute and Maintain all Patents claiming Inventions,
at its own cost and expense. Pfenex shall consult with NT Pharma and keep NT
Pharma reasonably informed of the status of such Patents in the Territory and
shall promptly provide NT Pharma with all

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

25



--------------------------------------------------------------------------------

material correspondence received from any patent authority in the Territory in
connection therewith. In addition, Pfenex shall promptly provide NT Pharma with
drafts of all proposed material filings and correspondence to any patent
authority in the Territory with respect to such Patents for NT Pharma’s review
and comment prior to the submission of such proposed filings and correspondence.
Pfenex shall consider in good faith any comments provided by NT Pharma in a
timely manner, prior to submitting such filings and correspondence to the
applicable patent authority in the Territory. If Pfenex decides to discontinue
the Prosecution or Maintenance of any such Patent in any jurisdiction in the
Territory, it shall notify NT Pharma of such decision. Thereafter, NT Pharma
shall have the right, but not the obligation, to Prosecute and Maintain such
Patent in such jurisdiction in the Territory at its own cost and expense, if
doing so does not, in Pfenex’s reasonable, good faith determination, cause a
material adverse effect on Pfenex’s Intellectual Property rights covering
products other than Product.

(a)    Disclosures. Each Party acknowledges the highly proprietary and
confidential nature of unpublished patent applications and related information
and without limiting the provisions of Article VIII agrees to limit the access
to any such applications and information received from the other Party hereunder
to those who need such access for the purposes of this Section 6.3 and limit the
use thereof solely to the purposes of this Section 6.3. Without limiting the
foregoing, any disclosures made pursuant to this Section 6.3 will be structured
in a manner so as provide reasonable access to the applicable information while
limiting the risk of adversely affecting the patentability of the subject matter
disclosed.

Section 6.4    Manufacturing Process.

(a)    In the event that any Third Party commences any Action against either
Party or any of such Party’s Affiliates alleging that the manufacture of Product
(including the use of any Pfenex Technology in the manufacture of Product)
infringes any Intellectual Property of such Third Party (a “Manufacturing
Action”), the Party against whom such Action is commenced shall provide the
other Party prompt written notice thereof, and Pfenex shall have the sole right
to control the defense of such Manufacturing Action (including any settlement,
compromise or consent to any judgment with respect thereto). If Pfenex elects to
assume control over the defense of any such Manufacturing Action where NT Pharma
or its Affiliate is a defendant, then NT Pharma or its Affiliate shall have the
right to participate with counsel of its selection (at NT Pharma’s sole cost and
expense) and Pfenex shall, subject to Section 6.4(b), continue to control and
defend NT Pharma or its Affiliate until final judgment in such Manufacturing
Action.

(b)    NT Pharma shall provide, at the cost and expense of Pfenex, all
cooperation and assistance reasonably requested by Pfenex in connection with any
Manufacturing Action, including (i) providing Pfenex with detailed responses to
its inquiries, and (ii) identifying and providing witnesses in the Territory who
will assist in the preparation of evidence, provide written evidence, appear as
witnesses in court and assist in other ways that Pfenex reasonably requests.

Section 6.5    Enforcement Actions.

(a)    Each Party shall promptly give the other Party written notice (each, an
“Infringement Notice”) of any actual or suspected infringement, misappropriation
or other violation by a Third Party of the Pfenex Technology in the Territory
(“Infringing

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

26



--------------------------------------------------------------------------------

Activity”) that come to such Party’s or any of its Affiliates’ attention, as
well as the identity of such Third Party and any evidence of such Infringing
Activity within such Party’s or any of its Affiliates’ custody or control that
such Party or any of its Affiliates is reasonably able to provide.

(b)    Pfenex shall have the first right, but not the obligation, at Pfenex’s
cost and expense, to take any action in response to such Infringing Activity and
to enter into or permit the settlement of any litigation or other enforcement
action (collectively, “Enforcement Actions”); provided that Pfenex shall provide
prompt written notice of any Enforcement Action to NT Pharma arising from the
development, manufacture, launch, marketing, commercialization and sale of a
Competing Product in the Territory (each, a “Competing Product Enforcement
Action”), permit NT Pharma (subject to the Common Interest Agreement) to review
and comment on such Competing Product Enforcement Action and give reasonable
consideration to any comments made by NT Pharma in relation to such Competing
Product Enforcement Action. If required by Applicable Law and to the extent
Pfenex does not have standing, NT Pharma shall permit, and shall take all
actions reasonably necessary to enable, an Enforcement Action to be brought in
its name, including being joined as a necessary party, at Pfenex’s sole cost and
expense. Pfenex may settle, compromise or consent to any judgment with respect
to any Enforcement Action without the prior written consent of NT Pharma, on
fifteen (15) Business Days’ notice to NT Pharma; provided, that if, prior to the
expiration of such fifteen (15) Business Day period, NT Pharma determines, and
advises Pfenex of such determination in writing, that a settlement, compromise
or consent to judgment with respect to a Competing Product Enforcement Action
would likely have a material adverse impact on NT Pharma in the Territory, then
Pfenex shall not settle, compromise or consent to any judgment with respect to
such Competing Product Enforcement Action without the prior written consent of
NT Pharma (which consent shall not be unreasonably withheld, delayed or
conditioned).

(c)    If Pfenex does not institute a Competing Product Enforcement Action
against the Infringing Activity involving the Pfenex Technology within one
(1) month from the date of the Infringement Notice and Pfenex has not provided
notice to NT Pharma specifying that (i) the initiation of such Competing Product
Enforcement Action is likely to invalidate or narrow the claims of any Pfenex
Patent and (ii) such invalidation or narrowing would likely have a material
adverse impact on Pfenex or its Affiliates, or the Pfenex Technology, NT Pharma
shall have the right, but not the obligation, at NT Pharma’s sole cost and
expense, to bring the Competing Product Enforcement Action; provided that NT
Pharma shall provide prompt written notice of any such Competing Product
Enforcement Action to Pfenex, permit Pfenex (subject to the Common Interest
Agreement) to review and comment on strategic decisions and material pleadings
and communications regarding such Competing Product Enforcement Action and give
reasonable consideration to any comments made by Pfenex in relation to such
Competing Product Enforcement Action. In such case and if required by Applicable
Law and to the extent NT Pharma does not have standing, Pfenex shall permit, and
shall take all actions reasonably necessary to enable, a Competing Product
Enforcement Action to be brought in its name, including being joined as a
necessary party, at NT Pharma’s sole cost and expense. NT Pharma may not enter
into any settlement or consent to any judgment with respect to any such
Competing Product Enforcement Action without the prior written consent of Pfenex
(not to be unreasonably withheld, delayed or conditioned).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

27



--------------------------------------------------------------------------------

(d)    In any Enforcement Action instituted by either Pfenex or NT Pharma to
enforce the Pfenex Technology as provided herein above, the other Party (the
“Cooperating Party”) shall, at the reasonable request of the Party initiating
such Enforcement Action (the “Enforcing Party”), cooperate and provide
reasonable assistance to the Enforcing Party, including (i) providing the
Enforcing Party with documents (whether in written, electronic or other form)
related to the Pfenex Technology in the Territory, (ii) identifying and
describing any Intellectual Property that has been incorporated into the Pfenex
Technology in the Territory by the Cooperating Party, and (iii) identifying and
providing witnesses who will assist in the preparation of evidence, provide
written evidence, appear as witnesses in court and assist in other ways that the
Enforcing Party reasonably requests. To the extent that the cooperation or
assistance requested results in costs being incurred by the Cooperating Party,
then the Enforcing Party shall be responsible for the payment of all reasonably
incurred out-of-pocket expenses.

Section 6.6    Reimbursement Requirements. To the extent that any Party would be
required pursuant to this Article VI to reimburse or pay the other Party for any
costs or expenses incurred by such other Party, such obligation shall be subject
to submission by such other Party of reasonable documentation with respect
thereto. To the extent that either Party would be entitled to be reimbursed for,
or otherwise have paid, any costs or expenses incurred by such Party, such costs
and expenses shall only be reimbursed or paid to the extent reasonably incurred
by such Party and submitted for reimbursement or payment pursuant to an invoice,
which shall be payable in accordance with Section 4.6.

Section 6.7    Recovered Amounts. Any monetary damages, court-ordered Third
Party costs, settlements, royalties or other recovery received from any Third
Party resulting from, arising out of or relating to any Competing Product
Enforcement Action, after reimbursement of the Cooperating Party’s expenses
pursuant to Section 6.6 and the Enforcing Party’s expenses, shall be distributed
(a) if Pfenex is the Enforcing Party, [***] to Pfenex and [***] to NT Pharma and
(b) if NT Pharma is the Enforcing Party, [***] to NT Pharma and [***] to Pfenex.

Section 6.8    Common Interest Agreement. At the request of either Party, the
Parties shall enter into a common interest agreement in a reasonable and
customary form acceptable to both Parties (the “Common Interest Agreement”) to
protect each Party’s privilege to the extent possible under Applicable Law.

Section 6.9    Patent Marking. Pfenex, in its discretion, shall mark (or cause
to be marked) Product supplied to NT Pharma hereunder for sale in the Territory
with appropriate Pfenex Patent numbers or indicia to the extent permitted by
Applicable Law, for those countries in the Territory in which such notices
impact recoveries of damages or remedies available with respect to infringement
of Patents.

Section 6.10    Article XI Not Applicable. Article XI shall not apply to the
extent its application would be inconsistent with this Article VI.

ARTICLE VII.

EXECUTIVE STEERING COMMITTEE

Section 7.1    Formation and Purpose. In order to oversee, review and coordinate
the activities of the Parties under this Agreement, Pfenex and NT Pharma will
form an executive

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

28



--------------------------------------------------------------------------------

steering committee upon the Effective Date (the “Executive Steering Committee”),
whose initial members are listed in that certain memorandum exchanged between
the Parties before the Effective Date and referencing this Agreement. The
Executive Steering Committee shall, in accordance with the procedures set forth
in Section 7.4, (a) review and comment on the development and commercialization
of Product in the Territory, (b) consult with NT Pharma regarding NT Pharma’s
plans for seeking Regulatory Approval in the Territory, (c) review and comment
on the creation and implementation of strategies related to the Patents of Third
Parties, in each case with respect to the development, manufacture, launch
(including obtaining Regulatory Approval), marketing, commercialization and sale
of Product in the Territory (collectively, “IP Strategy”), (d) serve as a forum
for discussion of matters relating to the development and commercialization of
Product in the Territory, (e) establish one or more working committees and
subcommittees as may be established by mutual consent of Pfenex and NT Pharma
(each, a “Working Committee”), and (f) perform such other duties as are
specifically assigned to the Executive Steering Committee in this Agreement. The
Executive Steering Committee shall be the primary forum for Pfenex and NT Pharma
to communicate with one another regarding the plans for, and progress of, the
development and commercialization of Product in the Territory.

Section 7.2    Membership. The Executive Steering Committee shall consist of
three (3) individuals appointed by NT Pharma and three (3) individuals appointed
by Pfenex. If either Pfenex or NT Pharma seeks to appoint any individual who is
not listed in that certain memorandum exchanged between the Parties before the
Effective Date and referencing this Agreement (which shall include not only the
initial members of the Executive Steering Committee, but also other pre-approved
potential appointees of Pfenex and NT Pharma), then the appointing Party shall
notify the non-appointing Party and the non-appointing Party shall have the
right to comment on each such appointee, which comments the appointing Party
shall consider in good faith. Unless otherwise agreed by the Parties, the
Executive Steering Committee and each Working Committee shall have at least one
(1) representative with relevant decision-making authority from each Party such
that such committee is able to effectuate all of its decisions within the scope
of its responsibilities. Each member of the Executive Steering Committee shall
be subject to the obligations of non-use and non-disclosure of Confidential
Information set forth in Article VIII.

Section 7.3    Meeting Requirements. The Executive Steering Committee shall meet
on a quarterly basis (or less frequently if Pfenex and NT Pharma mutually agree)
during the Term, and shall hold its first meeting within (30) days after the
Effective Date for purposes of discussing the Timeline. The Executive Steering
Committee may meet by phone, videoconference or in person. Each meeting shall be
held on a date to be agreed upon by Pfenex and NT Pharma. Notwithstanding the
foregoing, meetings may be called at any time if requested by either Party by
prior written notice, including the proposed agenda of the meeting, sent to the
other Party at least two (2) weeks in advance; provided that if a meeting is
requested to be convened urgently pursuant to this Agreement, Pfenex and NT
Pharma shall exercise Commercially Reasonable Efforts to convene such meeting as
promptly as is practicable. Meetings shall only be effective if at least one
(1) representative designated by NT Pharma and one (1) representative designated
by Pfenex are present or participating in the meeting.

Section 7.4    Decision-Making; Dispute Resolution.

(a)    The Executive Steering Committee shall have a single chairperson who
shall (i) solicit agenda items from the other Executive Steering Committee
members,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

29



--------------------------------------------------------------------------------

coordinate and prepare the agenda (which shall include any agenda items
reasonably proposed by Executive Steering Committee members from the other
Party), provide the agenda along with appropriate information for such agenda
reasonably in advance (to the extent possible) of any meeting and ensure the
orderly conduct of the Executive Steering Committee’s meetings, (ii) attend
(subject to the below) each meeting of the Executive Steering Committee, and
(iii) prepare and issue minutes of each meeting (which shall accurately reflect
the discussions and decisions of the Executive Steering Committee at such
meeting) in accordance with Section 7.5. Such minutes from each Executive
Steering Committee meeting shall not be finalized until the Executive Steering
Committee members from the other Party have reviewed and confirmed the accuracy
of such minutes as described in Section 7.5 and if not previously confirmed,
such matter shall be the first order of business at the next Executive Steering
Committee meeting. The Party appointing the chairperson shall alternate between
Pfenex and NT Pharma every calendar year, and shall initially be designated by
Pfenex. In the event the chairperson or another representative of the Executive
Steering Committee from either Party is unable to attend or participate in any
meeting of the Executive Steering Committee, the Party who appointed such
Executive Steering Committee chairperson or representative may appoint a
substitute chairperson or other representative for that meeting. All decisions
of the Executive Steering Committee and any Working Committee shall be made by
consensus, with each Party having one (1) vote. Each Party shall work in good
faith to reach consensus on matters and in no event shall either Party
unreasonably withhold, condition or delay any approval or other decision of the
Executive Steering Committee or a Working Committee hereunder. In the event a
Working Committee fails to reach consensus with respect to a particular matter
within its authority, then upon request by either Party such matter shall be
referred to the Executive Steering Committee for resolution.

(b)    If the Executive Steering Committee is unable to reach a decision as to
any matter within its authority (including any matter expressly required to be
resolved by the Executive Steering Committee pursuant to this Agreement) after a
period of ten (10) Business Days, then either Pfenex or NT Pharma may provide
written notice of such dispute to the Chief Executive Officer of the other Party
and such matter shall be resolved as set forth below. The Chief Executive
Officers (or their respective designees, who shall be senior officer of Pfenex
and NT Pharma, but shall not be members of the Executive Steering Committee) of
each of Pfenex and NT Pharma shall discuss the dispute in person or
telephonically and use their good faith efforts to resolve the dispute within
thirty (30) days after submission of such dispute to such officers. If any such
dispute is not resolved by the Chief Executive Officers or their designees
within thirty (30) days after submission of such dispute to such officers, then:

(i)    the Chief Executive Officer of Pfenex shall have authority to finally
resolve, in such officer’s reasonable discretion exercised in good faith, all
matters related to (A) the Pfenex Technology, the Pfenex Expression Technology
and the Prosecution and Maintenance of Patents claiming Inventions and the
enforcement thereof (except for matters that NT Pharma has the right to control
pursuant to Section 6.5(c)), (B) information supporting or referenced in the CMC
Section with respect to Product, (C) the manufacture of Product for development
or commercialization purposes, (D) the content of proposed publications or
presentations under Section 8.6 and (E) the existence of Safety Reasons under
Section 10.2(a)(iv) and Section 10.2(b)(iii).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

30



--------------------------------------------------------------------------------

(ii)    the Chief Executive Officer of NT Pharma shall have authority to finally
resolve, in such officer’s reasonable discretion exercised in good faith, all
matters related to (A) IP Strategy (other than as referenced in
Section 7.4(b)(i)(A)), (B) regulatory affairs with respect to Product in the
Territory (including communications with Regulatory Agencies in the Territory),
(C) the marketing, promotion, sale and distribution of Product in the Territory,
and (D) the protocol for any preclinical or human clinical study with respect to
Product in the Territory.

Notwithstanding the foregoing, neither Party shall have any final
decision-making authority with respect to matters described in Section 7.1,
other than IP Strategy.

Section 7.5    Meeting Minutes. The Parties shall reasonably cooperate to
finalize the definitive minutes of the Executive Steering Committee no later
than thirty (30) days after the meeting to which the minutes pertain, as
follows: (i) the chairperson of the Executive Steering Committee shall be
responsible for preparing and sending a draft of the minutes to the other
Party’s representatives, and shall furnish such draft within ten (10) days of
such meeting, (ii) the other Party’s representatives shall have ten (10) days
after receiving the draft minutes to collect comments and to discuss any
modifications thereof and (iii) within the following ten (10) days any disputes
as to the minutes shall be resolved between the Parties and the final version of
the minutes shall be issued by the Party appointing the chairperson which shall
be subject to approval by NT Pharma and Pfenex by signing and dating the minutes
or unanimous approval of the Executive Steering Committee at its next meeting.
The minutes shall include a list of any actions, decisions or determinations
approved by the Executive Steering Committee and a list of any issues yet to be
resolved. In addition, the minutes shall set forth the place and date where the
next meeting shall be held.

Section 7.6    Expenses. Each of Pfenex and NT Pharma shall be responsible for
the expenses of the participation of its representatives in the Executive
Steering Committee and any Working Committees, including travel costs.

Section 7.7    Working Committees. Each Working Committee shall (a) be comprised
as the Executive Steering Committee determines is necessary to fulfill its
responsibilities (it being understood that a particular Working Committee may
not necessarily have the same number of representatives from each Party) and
(b) report into and be subordinate to the Executive Steering Committee. A
Working Committee shall only have the authority expressly delegated to such
Working Committee by the Executive Steering Committee. Each Working Committee
shall keep the Executive Steering Committee regularly informed of the activities
that it is tasked with overseeing or otherwise carrying out, both through
in-person and written reporting as reasonably necessary for the Executive
Steering Committee to fulfill its responsibilities with respect thereto.

Section 7.8    Committee Authority; Withdrawal.

(a)    General. Notwithstanding the creation of the Executive Steering Committee
and any Working Committee, each Party shall retain the rights, powers and
discretion granted to it under this Agreement, and no committee shall be
delegated or vested with rights, powers or discretion unless such delegation or
vesting is expressly provided herein, or the Parties expressly so agree. Neither
the Executive Steering Committee nor any Working Committee shall have the power
to (a) amend, modify or waive compliance with this Agreement, (b) to determine
whether or not a Party has met its diligence or other obligations under the
Agreement, or (c) to determine whether or not a

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

31



--------------------------------------------------------------------------------

breach of this Agreement has occurred, and no decision of the Executive Steering
Committee or any such Working Committee, as applicable, shall be in
contravention of any terms and conditions of this Agreement. It is understood
and agreed that issues to be formally decided by the Executive Steering
Committee and any Working Committee, as applicable, are only those specific
issues that are expressly provided in this Agreement to be decided by the
Executive Steering Committee and any such Working Committee, as applicable.

(b)    Withdrawal. At any time after receipt of Regulatory Approval in Mainland
China with respect to Product, and for any reason, Pfenex shall have the right
to withdraw from participation in the Executive Steering Committee or any or all
of the Working Committees upon notice to NT Pharma referencing this
Section 7.8(b), which notice shall be effective immediately upon receipt.
Thereafter, (i) any information, documents or reports that a Party is otherwise
required to provide to the Executive Steering Committee pursuant to this
Agreement shall be provided directly to the other Party, and (ii) any matters
delegated to the Executive Steering Committee pursuant to this Agreement shall
be made by mutual written agreement of the Parties, subject to the dispute
resolution and final decision-making provisions of Section 7.4(b). For purposes
of clarification, Pfenex’s withdrawal from the Executive Steering Committee or
any Working Committee shall not affect any other obligation or responsibility of
Pfenex set forth in this Agreement.

Section 7.9    Day-to-Day Responsibilities. Each Party shall be responsible for
day-to-day implementation and operation of the activities under this Agreement
for which it has or is otherwise assigned responsibility under this Agreement,
provided that such implementation is not inconsistent with the express terms and
conditions of this Agreement, the decisions of the Executive Steering Committee
or any Working Committee within the scope of its authority specified herein or
Applicable Law. Notwithstanding the preceding sentence, if Pfenex reasonably
believes that a decision of NT Pharma relating to its development activities
with respect to Product is likely to have a material adverse impact on the
profile, safety, efficacy or commercial value of Product outside the Territory,
it shall provide NT Pharma with written notice indicating Pfenex’s disagreement
with NT Pharma’s decision together with a description, in reasonable detail, of
Pfenex’s reasoning in support of such disagreement. After receipt of such notice
from Pfenex, the Parties shall discuss in good faith (for a period not to exceed
thirty (30) days or such longer period as may be agreed by the Parties in
writing) to agree on the development activities in question, failing which the
decision made by Pfenex shall be binding. Notwithstanding anything to the
contrary under this Agreement, Pfenex shall not object to an activity that is
required by a Regulatory Agency in the Territory.

Section 7.10    Cooperation. A Party that is obligated to cooperate with the
other Party hereunder (a) may consider all relevant factors including its other
then-current obligations and resource commitments when determining whether the
cooperation activities are reasonable, and (b) shall not be obligated to obtain
any additional resources (including hire any personnel) to accomplish its
cooperation hereunder. Such Party’s obligation to cooperate in a particular
activity shall not alleviate the other Party’s obligation to perform the
underlying activity.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

32



--------------------------------------------------------------------------------

ARTICLE VIII.

CONFIDENTIALITY; TAXES; NONSOLICITATION; PUBLICATIONS

Section 8.1    Confidentiality. Each of Pfenex and NT Pharma acknowledges that,
in the course of discussions and negotiations and performing its obligations
hereunder, (a) it has received or may receive information from the other Party
and (b) the other Party may disclose to it information, data and processes that
such other Party wishes to protect from use by and disclosure to Third Parties
(all information described in clauses (a) and (b), unless subject to the
Confidentiality Exceptions, “Confidential Information”). Each Party shall retain
in confidence all Confidential Information of the other Party and (except as
expressly provided herein) shall not use Confidential Information of such other
Party for any purpose other than the purposes indicated herein and in connection
with the performance of this Agreement or disclose such Confidential Information
to a Third Party other than its Agents without the written consent of such other
Party. Confidential Information shall not include information that: (i) is or
becomes public knowledge (through no fault of the receiving Party or its
Agents); (ii) is made lawfully available to the receiving Party, other than
under an obligation of confidentiality, by a Third Party that, to the knowledge
of the receiving Party, is under no duty of confidentiality to the disclosing
Party; (iii) is already in the receiving Party’s possession at the time of
receipt from the disclosing Party (and such prior possession can be reasonably
demonstrated by competent evidence by the receiving Party) other than as a
result of disclosure by a Third Party that, to the actual knowledge of the
receiving Party, was under a duty of confidentiality to the disclosing Party
with respect to such information; or (iv) is independently developed by the
receiving Party or its Affiliates without the use of or reference to
Confidential Information of the other Party (and such independent development
can be reasonably demonstrated by competent evidence prepared by the receiving
Party) (collectively, the “Confidentiality Exceptions”). Notwithstanding the
foregoing, a receiving Party may use and disclose Confidential Information of
the other Party (A) to the extent required by Applicable Law; provided, however,
that if legally permissible, the receiving Party shall give the disclosing Party
advance written notice as promptly as is practicable to permit it to seek a
protective order or other similar order, at the disclosing Party’s sole cost,
with respect to the disclosure of such Confidential Information, and,
thereafter, the receiving Party shall disclose only the minimum Confidential
Information that it is advised by counsel is required to be disclosed in order
to comply; (B) to the extent such disclosure is reasonably necessary for the
Prosecution and Maintenance of Patents (including applications therefor) in
accordance with Section 6.3, complying with the terms of the Dow Technology
Assignment Agreement and Dow Technology Licensing Agreement (provided that
Pfenex shall provide NT Pharma with prior written notice of any such disclosure,
including a copy of any such disclosure), prosecuting or defending litigation,
conducting preclinical or clinical studies, or obtaining and maintaining
regulatory approvals (including Regulatory Approvals); (C) in communication with
consultants and advisors (including financial advisors, lawyers and accountants)
on a need to know basis, in each case, under appropriate non-disclosure and
non-use obligations substantially equivalent to those of this Agreement
(provided that the disclosing Party shall be responsible for any breach of this
Section 8.1 by those parties to which it discloses Confidential Information); or
(D) to the extent mutually agreed to by the Parties in writing. Either Party
shall have the right to disclose this Agreement to actual and potential
licensees and collaborators with respect to Product, investors and acquirers of
a majority of the business or assets of such Party related to this Agreement in
connection with negotiations of definitive agreements, under reasonable
conditions of confidentiality.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

33



--------------------------------------------------------------------------------

Section 8.2    Agents. Each of Pfenex and NT Pharma shall limit disclosure of
the other Party’s Confidential Information to only those of their respective
Affiliates, directors, managers, officers, employees and contractors
(collectively “Agents”) who are concerned with the performance of this
Agreement, have a legitimate need to know such Confidential Information in the
performance of their duties and are bound by written obligations of
non-disclosure and non-use at least as protective of the disclosing Party and
its Confidential Information as the terms hereof. Each Party shall be
responsible for any breach of Section 8.1 by its Agents and advisors (including
financial advisors, lawyers and accountants) and shall take all reasonably
necessary measures to restrain its Agents and advisors (including financial
advisors, lawyers and accountants) from unauthorized disclosure or use of the
Confidential Information.

Section 8.3    Restrictions on Sharing Information. Notwithstanding anything to
the contrary, neither Party shall be obligated pursuant to this Agreement to
provide, or grant access to, any information (a) that is Confidential
Information it is prevented from disclosing to the other Party by an enforceable
confidentiality agreement with a Third Party and that such Party used
Commercially Reasonable Efforts to obtain the consent of such Third Party to
provide or grant access to the other Party, (b) the disclosure of which would
adversely affect the attorney-client privilege between such Party and its
counsel, based upon the advice of such Party’s outside legal counsel, or (c) the
disclosure of which is not permitted pursuant to any Applicable Law or
requirement of a Governmental Authority; provided in each case where information
was not provided or access was not granted as would otherwise be required under
this Agreement, such Party shall inform the other Party of the reason it was not
provided or granted and a description of the specific nature of the applicable
information. Following the Effective Date and during the Term, in connection
with entering into any material agreement (or material amendment thereof) with
any Third Party related to the Business, each Party agrees to use Commercially
Reasonable Efforts to negotiate with such Third Party to include provisions in
such agreement (or such amendment) sufficient to allow the other Party to
receive relevant Confidential Information of such Third Party.

This Agreement supersedes the Mutual Confidentiality Agreement between the
Parties dated November 15, 2017 (the “Prior Agreement”) with respect to
information disclosed thereunder. All information exchanged between the Parties
under the Prior Agreement shall be deemed Confidential Information of the
disclosing Party and shall be subject to the terms of Sections 8.1, 8.2 and 8.3.

Section 8.4    Taxes.

(a)    The Parties agree that for U.S. federal income tax purposes they will
treat the transaction under this Agreement, unless otherwise required by
Applicable Law, as a collaboration agreement that does not constitute a
partnership or a joint venture, and agree to not take (or cause any Person to
take), any position on any Tax return or in the course of any audit, examination
or other proceeding inconsistent with such treatment, unless otherwise required
by Applicable Law and except upon a final determination of the applicable Taxing
Authority.

(b)    Any and all payments by or on account of any obligation of any Party
under this Agreement shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of the applicable withholding Party)
requires the deduction or withholding of any Tax from any such payment by any
Party, then such Party shall be entitled to make

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

34



--------------------------------------------------------------------------------

such deduction or withholding, any amount so deducted or withheld shall be
deemed paid to the other Party that was entitled to the payment subject to
withholding, such Party shall timely pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with Applicable Law, and if
such Tax is an Indemnified Tax, then the sum payable by the applicable Assignee
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 8.4) the applicable recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made. Upon request by the other Party, such withholding Party shall deliver
to the other Party that was entitled to the payment subject to withholding, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the other Party.

(c)    Any Assignee shall indemnify the Non-Assigning Party, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 8.4) payable or paid by such Non-Assigning Party or
required to be withheld or deducted from a payment to such Non-Assigning Party
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. Notwithstanding anything to the contrary in
this Agreement, if a Party (the “Taxed Party”) obtains a credit from any
Governmental Authority for any portion of any Indemnified Tax paid by the other
Party, then the Taxed Party shall promptly reimburse the other Party the amount
of such credit, and the Taxed Party shall use Commercially Reasonable Efforts to
obtain available credits with respect to any such Indemnified Taxes.

(d)    All transfer, documentary, sales, use, excise, customs, charges, duties,
ad valorem, value added, stamp, registration, recording, property and other such
similar Taxes (other than, for the avoidance of doubt, Taxes assessed against
income), and all conveyance fees, recording charges and other fees and charges
(including any penalties and interest) lawfully assessed or charged in
connection with any of the transactions contemplated under this Agreement
(collectively, “Transfer Taxes”) shall be paid and borne by the paying Party
when due, and the Party responsible under such Applicable Law for paying such
Transfer Taxes shall, at its own expense, file all necessary Tax returns and
other documentation with respect to all such Transfer Taxes, and, if required by
Applicable Law, the Parties will, and will cause their Affiliates to, join in
the execution of any such Tax returns and other documentation.

Section 8.5    Nonsolicitation. Each Party (for purposes of this Section 8.5, a
“Soliciting Party”) agrees that, during the Term, such Soliciting Party will not
solicit for employment or consultancy, employ or engage as a consultant or
solicit the termination of employment or consultancy with the other Party (a
“Solicitation Action”), any individual that at the time of such Solicitation
Action (a) is an officer or employee of the other Party or a consultant that is
devoting a majority of such individual’s time to the business of the other Party
and (b) is or was actively involved in the other Party’s performance of its
obligations hereunder; provided, however, that the foregoing shall not prohibit
(i) any advertisement or general solicitation (or hiring or engagement as an
employee or consultant as a result thereof) for employment or consultancy not
specifically directed at any such individual; (ii) the hiring or engagement as
an employee or consultant of any such individual who initiates employment

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

35



--------------------------------------------------------------------------------

or consultancy discussions with such Soliciting Party, provided that such
initial discussions are not encouraged or solicited by such Soliciting Party; or
(iii) any Solicitation Action with respect to any individual following the
cessation of such individual’s employment with (or service as a consultant that
is devoting a majority of such person’s time to the business of) the other Party
without any solicitation or encouragement by such Soliciting Party.

Section 8.6    Publications. NT Pharma may publish or present data or results
relating to Product in scientific journals with primary circulation in the
Territory or at scientific conferences in the Territory, subject to the prior
review, comment and approval by Pfenex as set forth in this Section 8.6, such
approval not to be unreasonably withheld, delayed or conditioned. NT Pharma
shall provide Pfenex with the opportunity to review any proposed abstract,
manuscript or presentation which discloses information relating to Product by
delivering a copy thereof to Pfenex no less than sixty (60) days (for
publication in scientific journals) or thirty (30) days (for presentation at
scientific conferences) before its intended submission for publication or
presentation. Pfenex shall have thirty (30) days (for publication in scientific
journals) or ten (10) days (for presentation at scientific conferences) from its
receipt of any such abstract, manuscript or presentation in which to notify NT
Pharma in writing of its approval or any specific objections to the disclosure.
In the event that Pfenex objects to the disclosure in writing within such thirty
(30) or ten (10) day period, NT Pharma agrees not to submit the publication or
abstract or make the presentation containing the objected-to information until
the Parties have agreed to the content of the proposed disclosure, and if the
Parties are unable to agree, the matter shall be referred to the Executive
Steering Committee. NT Pharma shall delete from the proposed disclosure any
Confidential Information of Pfenex upon the request of Pfenex. NT Pharma shall
delay any proposed disclosure to allow Pfenex sufficient time for the drafting
and filing of a patent application directed to any patentable subject matter
identified by Pfenex in such proposed disclosure. Once any such abstract or
manuscript is accepted for publication, NT Pharma shall provide Pfenex with a
copy of the final version of the manuscript or abstract. The Parties further
agree that for the presentation at scientific conferences, if the abstract,
manuscript or presentation intended for a forthcoming scientific conference does
not go beyond that previously approved by Pfenex, then it shall be exempted from
further approval by Pfenex as provided under this paragraph. NT Pharma shall not
be obligated to prepare any translations under this Section 8.6 but shall
provide to Pfenex any translations prepared by NT Pharma.

ARTICLE IX.

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 9.1    Representations and Warranties of Pfenex. Pfenex hereby
represents and warrants to NT Pharma as of the Effective Date as follows:

(a)    Organization and Good Standing. Pfenex is duly incorporated, validly
existing and in good standing under the laws of Delaware, with all requisite
corporate power and authority required to conduct its business as presently
conducted.

(b)    Authority. Pfenex has all requisite corporate power and authority to
execute and deliver this Agreement and to perform all of its obligations
hereunder. The execution and delivery by Pfenex of this Agreement and the
performance by Pfenex of its obligations hereunder have been duly authorized by
all requisite corporate action of Pfenex and no other action on the part of
Pfenex or its stockholders or board of directors is

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

36



--------------------------------------------------------------------------------

necessary to authorize the execution, delivery or performance by Pfenex of this
Agreement.

(c)    Valid and Binding Agreement. This Agreement has been duly executed and
delivered by Pfenex and constitutes the legal, valid and binding obligation of
Pfenex, enforceable against Pfenex in accordance with its terms, except to the
extent that the enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws from time to time in effect affecting generally the enforcement of
creditors’ rights and (ii) general principles of equity.

(d)    Non-Contravention. The execution and delivery of this Agreement by Pfenex
and the performance by Pfenex of its obligations hereunder, including the grant
of the Product License pursuant to Article II, does not and will not (i) violate
any provision of the organizational documents of Pfenex, (ii) conflict with or
violate any Applicable Law applicable to Pfenex or any of its assets or
properties, (iii) require any permit, authorization, consent, approval,
exemption or other action by, notice to or filing with any entity or
Governmental Authority (other than as expressly contemplated hereby),
(iv) violate, conflict with, result in a material breach of, or constitute (with
or without notice or lapse of time or both) a material default under, or an
event which would give rise to any right of notice, modification, acceleration,
payment, cancellation or termination under, or in any manner release any party
thereto from any obligation under, any permit or contract to which Pfenex is a
party or by which any of its properties or assets are bound, in each case that
are necessary for Pfenex’s performance of its obligations or grant of rights to
NT Pharma hereunder, or (v) result in the creation or imposition of any Lien on
any part of the properties or assets of Pfenex.

(e)    No Commissions. Pfenex is not under any obligation to pay any commission
or similar fee in connection with the transactions contemplated by this
Agreement for which NT Pharma shall be made responsible or shall become
obligated to pay for any reason.

(f)    No Litigation. There is no Action against Pfenex or any of its Affiliates
or that has been brought by Pfenex or any of its Affiliates which is pending or,
to Pfenex’s Knowledge, threatened in writing, and, to Pfenex’s Knowledge, there
is no investigation of Pfenex or its Affiliates pending before any Governmental
Authority, in each case (i) that would reasonably be expected to prevent the
consummation of the transactions contemplated by this Agreement, (ii) that would
reasonably be expected to materially adversely affect the Product in the
Territory or the conduct of the Business in the Territory or (iii) that would
reasonably be expected to materially adversely affect reimbursement for Product
under any program funded by a Governmental Authority in the Territory.

(g)    Regulatory Matters; Compliance with Law. Pfenex and its Affiliates are,
and have been at all times, in compliance in all respects with Applicable Laws
that are or were applicable to its conduct of the Business in the Territory or
its ownership or use of Product in the Territory, except where any
non-compliance with Applicable Law would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on Product in the
Territory, the conduct of the Business in the Territory or Pfenex’s ability to
perform its obligations hereunder. No Governmental Authority has notified Pfenex
or any of its Affiliates or, to Pfenex’s Knowledge, subcontractors in writing
that

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

37



--------------------------------------------------------------------------------

any activities in its conduct of the Business in the Territory are in violation
of any Applicable Law or the subject of any Action or investigation.

(h)    No Competing Products. Neither Pfenex nor its Affiliates currently owns
or in-licenses a Competing Product in any stage of development or
commercialization or has any currently ongoing program to develop or acquire
such a Competing Product.

(i)    Pfenex Technology.

(i)    Pfenex Controls the Pfenex Patents listed in that certain memorandum
exchanged between the Parties before the Effective Date and referencing this
Agreement, and Pfenex has not granted any rights to any Third Party under the
Pfenex Technology that conflicts with the rights granted to NT Pharma hereunder.
None of the Pfenex Patents is or, to Pfenex’s Knowledge, has been the subject of
any pending Action with respect to inventorship challenges, interferences,
reissues, reexaminations, inter partes review, post grant review, supplemental
review, invalidation, opposition, cancellation, abandonment or any order or
decree of any Governmental Authority restricting the use of such Pfenex Patent
in connection with Product. To Pfenex’s Knowledge, none of the Pfenex Patents is
or has been the subject any threatened Action of the types described in the
immediately prior sentence.

(ii)    To Pfenex’s Knowledge, neither the practice of the Pfenex Technology in
the Territory, the conduct of the Business in the Territory, nor the
development, making, using, sale, offer for sale, or import of Product in the
Territory, infringes any Intellectual Property of any Third Party or
misappropriates or makes any unauthorized use of any Intellectual Property of
any Third Party. Neither Pfenex nor any of Pfenex’s Affiliates has received
written notice from any Third Party claiming that the practice of the Pfenex
Technology in the Territory, its conduct of the Business in the Territory, or
development, making, using, sale, offer for sale, or import of Product in the
Territory infringes any Intellectual Property of any Third Party or
misappropriates or makes any unauthorized use of any Intellectual Property of
any Third Party.

(iii)    To Pfenex’s Knowledge, no Third Party is infringing, misappropriating
or making any unauthorized use of any Pfenex Technology in the Territory, and
there is no Action or investigation in contemplation of an Action by Pfenex
pending or threatened against any Third Party related to the Pfenex Technology
in the Territory.

(iv)    None of the Pfenex Technology is subject to any outstanding decree,
order, judgment or stipulation of a Governmental Authority against Pfenex, its
Affiliates or, to Pfenex’s Knowledge, any other Person restricting in any manner
the conduct of the Business in the Territory or the development, making, use,
sale, offer for sale or import of Product in the Territory.

(v)    Other than the Dow Technology Licensing Agreement and Dow Technology
Assignment Agreement, there are no contracts pursuant to which Pfenex
in-licenses or otherwise has rights under any Intellectual Property of any Third
Party that is material to the Business in the Territory or the Pfenex
Technology. Pfenex has not out-licensed or otherwise granted rights to any Third
Party under any Pfenex Technology with respect to Product or the Reference
Product in the Territory.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

38



--------------------------------------------------------------------------------

(vi)    To Pfenex’s Knowledge, Pfenex owns or has received all licenses or
otherwise has sufficient rights with respect to the Pfenex Technology necessary
for Pfenex to comply with the terms of this Agreement.

(j)    Existing Trademark.    The Existing Trademark is identical to the
trademark used by Pfenex in connection with the Product in the United States.
The status of the Existing Trademark in the Territory is set out in Exhibit C.
No one has challenged, and to Pfenex’s Knowledge, there exists no threatened
challenge of, the validity or the registration of the Existing Trademark.

(k)    Manufacturing Process. To Pfenex’s Knowledge, the current processes used
to manufacture and produce Product, including any Pfenex Technology contained or
used therein or therewith, do not infringe the Intellectual Property of any
Third Party.

(l)    Debarment. Neither Pfenex nor any of its Affiliates, nor, to Pfenex’s
Knowledge, any of its subcontractors, employees or agents has ever been, is
currently, or is the subject of a debarment proceeding that could lead to that
party becoming, as applicable, a Debarred Entity or Debarred Individual.

Section 9.2    Representations and Warranties of NT Pharma. NT Pharma hereby
represents and warrants to Pfenex as of the Effective Date as follows:

(a)    Organization and Good Standing. NT Pharma is duly incorporated, validly
existing and in good standing under the laws of Cayman Islands, with all
requisite corporate power and authority required to conduct its business as
presently conducted.

(b)    Authority. NT Pharma has all requisite corporate power and authority to
execute and deliver this Agreement and to perform all of its obligations
hereunder. The execution and delivery by NT Pharma of this Agreement and the
performance by NT Pharma of its obligations hereunder have been duly authorized
by all requisite corporate action of NT Pharma and no other action on the part
of NT Pharma or its stockholders or board of directors is necessary to authorize
the execution, delivery or performance by NT Pharma of this Agreement.

(c)    Valid and Binding Agreement. This Agreement has been duly executed and
delivered by NT Pharma and constitutes the legal, valid and binding obligation
of NT Pharma, enforceable against NT Pharma in accordance with its terms, except
to the extent that the enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws from time to time in effect affecting generally the enforcement of
creditors’ rights and (ii) general principles of equity.

(d)    Non-Contravention. The execution and delivery of this Agreement by NT
Pharma and the performance by NT Pharma of its obligations hereunder does not
and will not (i) violate any provision of the organizational documents of NT
Pharma, (ii) conflict with or violate any Applicable Law applicable to NT Pharma
or its assets or properties, (iii) require any permit, authorization, consent,
approval, exemption or other action by, notice to or filing with any entity or
Governmental Authority (other than as expressly contemplated hereby),
(iv) violate, conflict with, result in a material breach of, or constitute (with
or without notice or lapse of time or both) a material default under, or an
event which would give rise to any right of notice, modification, acceleration,
payment,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

39



--------------------------------------------------------------------------------

cancellation or termination under, or in any manner release any party thereto
from any obligation under, any permit or contract to which NT Pharma is a party
or by which any of its properties or assets are bound, in each case that are
necessary for NT Pharma’s performance of its obligations or grant of rights to
Pfenex hereunder or (v) result in the creation or imposition of any Lien on any
part of the properties or assets of NT Pharma.

(e)    No Commissions. NT Pharma is not under any obligation to pay any
commission or similar fee in connection with the transactions contemplated by
this Agreement for which Pfenex shall be made responsible or shall become
obligated to pay for any reason.

(f)    No Litigation. There is no Action against NT Pharma or any of its
Affiliates or that has been brought by NT Pharma or any of its Affiliates which
is pending or, to NT Pharma’s Knowledge, threatened in writing, and, to NT
Pharma’s Knowledge, there is no investigation of NT Pharma or its Affiliates
pending before any Governmental Authority, in each case (i) that would
reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement, (ii) that would reasonably be expected to
materially adversely affect the Product or the conduct of the Business or
(iii) that would reasonably be expected to materially adversely affect
reimbursement for Product under any program funded by a Governmental Authority.

(g)    Debarment. NT Pharma represents and warrants that neither it nor any of
its Affiliates, Subcontractors, employees or agents has ever been, is currently,
or is the subject of a debarment proceeding that could lead to that party
becoming, as applicable, a Debarred Entity or Debarred Individual.

(h)    No Competing Products. Neither NT Pharma nor its Affiliates currently
owns or in-licenses a Competing Product in any stage of development or
commercialization or has any currently ongoing program to develop or acquire
such a Competing Product.

Section 9.3    Covenants.

(a)    Debarment by Pfenex. If, during the Term, Pfenex or any of its
Affiliates, subcontractors, employees or agents becomes or is the subject of any
Regulatory Agency investigation or debarment proceeding that could lead to
Pfenex or such Affiliate, subcontractor, employee or agent, as applicable,
becoming a Debarred Entity or Debarred Individual, Pfenex shall immediately
notify NT Pharma, and, if such occurrence materially and adversely affects
Pfenex’s ability to perform its obligations hereunder or NT Pharma’s ability to
develop, obtain Regulatory Approval for, manufacture, commercialize, promote,
market, offer for sale, sell or distribute Product in the Territory, then such
occurrence shall be deemed a material breach of this Agreement and NT Pharma
shall have the right to terminate this Agreement pursuant to Section 10.2(b)(i).

(b)    Debarment by NT Pharma. If, during the Term, NT Pharma or any of its
Affiliates, Subcontractors, employees or agents becomes or is the subject of any
Regulatory Agency investigation or debarment proceeding that could lead to NT
Pharma or such Affiliate, Subcontractor, employee or agent, as applicable,
becoming a Debarred Entity or Debarred Individual, NT Pharma shall immediately
notify Pfenex, and if such occurrence materially and adversely affects NT
Pharma’s ability to perform its obligations

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

40



--------------------------------------------------------------------------------

hereunder, then such occurrence shall be deemed a material breach of this
Agreement and Pfenex shall have the right to terminate this Agreement pursuant
to Section 10.2(a)(i).

(c)    Assignment of Inventions. Each Party shall maintain valid and enforceable
agreements with all persons and entities acting by or on behalf of such Party or
its Affiliates under this Agreement which require such persons and entities to
assign to such Party their entire right, title and interest in and to all
Inventions made by such persons and entities in connection with their activities
under this Agreement.

(d)    Anti-corruption Laws. Neither NT Pharma, nor any of its Affiliates or
sublicensees, in performing any of its obligations or activities under this
Agreement, shall engage in any activities (such as offering a bribe to any
government official), directly or indirectly (e.g., through use of an agent),
that would subject Pfenex to liability under the United States Foreign Corrupt
Practices Act or any other applicable anti-corruption laws.

(e)    Maintenance of Regulatory Approval. Pfenex shall use Commercially
Reasonable Efforts to obtain and maintain the Regulatory Approval for the
Product in the United States during the Term in compliance with the Applicable
Law. If any change to the Product or the Regulatory Approval in the United
States or any procedure performed with the Regulatory Agency in the United
States may, to Pfenex’s Knowledge, result in a change to the Regulatory Approval
in a jurisdiction within the Territory or result in a procedure needing to be
performed with the Regulatory Agency within the Territory, Pfenex shall serve NT
Pharma an appropriate prior notice about the intended change before
implementation and shall give reasonable consideration to the suggestion or
objection raised by NT Pharma.

Section 9.4    Disclaimer of Warranties. EXCEPT AS SET FORTH IN SECTION 9.1,
SECTION 9.2, AND SECTION 5.6, PFENEX AND NT PHARMA EXPRESSLY DISCLAIM ANY
IMPLIED WARRANTIES WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT
(INCLUDING THE PRODUCT AND PFENEX TECHNOLOGY), INCLUDING ANY WARRANTY OF
MERCHANTABILITY, NONINFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE.

Section 9.5 Public Announcements. Neither Party nor their respective Affiliates
shall make any public announcement regarding this Agreement or disclose the
terms and conditions of this Agreement to any Third Party without the prior
written consent of the other Party (not to be unreasonably withheld, delayed or
conditioned), except (a) to advisors (including consultants, financial advisors,
attorneys and accountants) on a need to know basis, in each case, under
circumstances that reasonably protect the confidentiality thereof, or (b) to the
extent such disclosure is required by Applicable Law (including securities
laws). Notwithstanding the foregoing, (i) without the prior written consent of
the other Party, (A) Pfenex may (I) file with the Securities and Exchange
Commission (the “SEC”) a Current Report on Form 8-K describing this Agreement
and the transactions contemplated hereby and (II) file a copy of this Agreement
with the SEC as an exhibit to such Current Report on Form 8-K or a subsequent
periodic report, and (B) NT Pharma may make an announcement and issue a circular
with respect to the execution of this Agreement and the transactions
contemplated hereunder pursuant to the rules of the Stock Exchange of Hong Kong
(the “Circular”); provided that Pfenex or NT Pharma, as the case may be, shall
consult with the other Party so as to minimize the necessary disclosure and
shall seek confidential treatment of such portions of this Agreement or the
terms and conditions thereof as permitted under Applicable Laws; and (ii) the
Parties agree to issue a joint press release announcing the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

41



--------------------------------------------------------------------------------

execution of this Agreement, which is attached hereto as Exhibit A. Thereafter,
Pfenex and NT Pharma may each disclose to Third Parties the information
contained in such Current Report on Form 8-K, such Circular, or such press
release without the need for further approval by the other Party.

Section 9.6    Insurance. Each Party shall insure with reputable insurers
against risks usually insured against by companies carrying on the same or
similar business to that Party. The types of coverage, value and terms of
insurance of one Party shall be determined in accordance with the Applicable
Law, industry practice and the business needs of that Party. The supply
agreement to be negotiated by the Parties in accordance with Section 5.1 shall
set forth specific insurance minimum coverage levels that are mutually agreed by
the Parties.

ARTICLE X.

TERM; TERMINATION

Section 10.1    Term. This Agreement shall become effective on the Effective
Date and continue in full force and effect unless and until this Agreement is
terminated in accordance with Section 10.2 (the “Term”).

Section 10.2     Termination.

(a)    Notwithstanding anything contained herein to the contrary, Pfenex may
terminate this Agreement in its entirety:

(i)    upon sixty (60) days’ prior written notice to NT Pharma if NT Pharma has
committed a material breach of this Agreement (with the specific nature of such
breach being identified in such notice) and NT Pharma fails to cure such breach
within such sixty (60) day period;

(ii)    immediately upon written notice to NT Pharma following, in the case of
insolvency, the appointment of a receiver by a court of competent jurisdiction
with respect to the assets of NT Pharma, the assignment for the benefit of
creditors of the assets of NT Pharma or the entry of an order for relief (or
similar ruling or proceeding) under applicable bankruptcy or insolvency laws
against NT Pharma;

(iii)    upon sixty (60) days’ prior written notice to NT Pharma if NT Pharma
shall fail to comply with the Timeline as set forth in Section 3.1(a)(i) and
fails to cure such breach within such sixty (60) day period, in which case NT
Pharma shall pay to Pfenex a termination fee in the amount of Two Million Five
Hundred Thousand Dollars ($2,500,000) within five (5) Business Days following
the effective date of such termination; provided, however, that such termination
right shall not apply if such failure to comply with the Timeline is due to
circumstances outside of NT Pharma’s reasonable control or due to Pfenex’s
breach of this Agreement; or

(iv)    upon written notice to NT Pharma based upon Safety Reasons. If NT Pharma
disputes the existence of such Safety Reasons, such dispute shall be referred to
the Executive Steering Committee and Pfenex’s right to terminate this Agreement
shall be stayed during the pendency of such dispute resolution process.

(b)    Notwithstanding anything contained herein to the contrary, NT Pharma may
terminate this Agreement in its entirety:

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

42



--------------------------------------------------------------------------------

(i)    upon sixty (60) days’ prior written notice to Pfenex if Pfenex has
committed a material breach of this Agreement (with the specific nature of such
breach being identified in such notice) and Pfenex fails to cure such breach
within such sixty (60) day period;

(ii)    immediately upon written notice to Pfenex following, in the case of
insolvency, the appointment of a receiver by a court of competent jurisdiction
with respect to the assets of Pfenex, the assignment for the benefit of
creditors of the assets of Pfenex or the entry of an Order for Relief under
Title 11 of the United States Code against Pfenex;

(iii)    upon written notice to Pfenex based upon Safety Reasons. If Pfenex
disputes the existence of such Safety Reasons, such dispute shall be referred to
the Executive Steering Committee and NT Pharma’s right to terminate this
Agreement shall be stayed during the pendency of such dispute resolution
process;

(iv)    upon ninety (90) days’ prior written notice to Pfenex, without cause; or

(v)    prior to the submission by NT Pharma of a MAA to the SFDA for Product in
Mainland China, upon sixty (60) days’ prior written notice to Pfenex if Pfenex
fails to provide in a timely fashion any material information or documentation
in its possession or control that is reasonably requested in writing by NT
Pharma pursuant to Section 3.1(b) and fails to cure such breach within such
sixty (60) day period, or fails to submit the NDA to the FDA by [***] (unless
such failure is due to circumstances outside of Pfenex’s reasonable control), in
which case Pfenex shall pay NT Pharma a payment in the amount of Two Million
Five Hundred Thousand Dollars ($2,500,000.00) within five (5) Business Days
following the effective date of such termination.

Section 10.3    General Effects of Termination. Upon the termination of this
Agreement, Article I, Section 3.3 (for the period set forth therein),
Section 3.4(c)(ii), Article IV (with respect to payments that accrued prior to
termination of this Agreement and Section 4.7), Section 5.9(b), Section 6.2,
Sections 8.1 – 8.4, Article IX (with respect to breaches thereof as of the
Effective Date), Section 9.4, Section 9.5, Section 9.6 (for a period of three
(3) years after the expiration or termination of this Agreement), this Article
X, Article XI and Article XII shall survive and remain in effect.
Notwithstanding anything contained in this Agreement to the contrary, in no
event shall the termination of this Agreement affect any Party’s obligation to
pay any amounts owed to any other Party as of the time of such termination or
release either Party of any other obligation or liability which, at the time of
such termination, has already accrued to the other Party or which is
attributable to a period prior to such termination. Except as otherwise
expressly provided in this Article X, all rights and obligations of the Parties
under this Agreement shall terminate upon termination of this Agreement for any
reason.

Section 10.4    Additional Effects of Termination. If this Agreement is
terminated pursuant to Section 10.2(a) or Section 10.2(b) (excluding
Section 10.2(a)(iv) and Section 10.2(b)(iii)), then:

(a)    Transition Assistance. During the Inventory Sell Down Period, (i) NT
Pharma shall cooperate with Pfenex or its designee(s) to facilitate the
transition of the development and commercialization of Product in the Territory
to Pfenex or its designee(s)

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

43



--------------------------------------------------------------------------------

after the termination of this Agreement, (ii) upon request by Pfenex, NT Pharma
shall transfer to Pfenex some or all quantities of any unlabeled Product in its
or its Affiliates’ possession or control, within thirty (30) days of NT Pharma’s
receipt of such request; provided, however, that Pfenex shall pay NT Pharma the
actual cost that NT Pharma incurred to acquire the quantities so provided to
Pfenex, and (iii) upon Pfenex’s request, the Executive Steering Committee shall
promptly (but in any event not more than thirty (30) days after such request)
meet and establish a transition plan to implement the transition of the
development and commercialization of Product in the Territory to Pfenex or its
designee(s), including any clinical studies. Accordingly, NT Pharma shall take
all actions reasonably necessary, and cooperate with Pfenex or its designee(s),
to facilitate a smooth, orderly and prompt transition so that Pfenex or its
applicable designee is fully enabled and has control over any ongoing
development and commercialization of Product in the Territory.

(b)    Regulatory Materials. Promptly following the Inventory Sell Down Period:

(i)    NT Pharma shall promptly assign and transfer to Pfenex all Regulatory
Materials for Product in the Territory that are held or controlled by or under
authority of NT Pharma or its Affiliates, and shall take such actions and
execute such other instruments, assignments and documents as may be necessary to
effect the transfer of rights under such Regulatory Materials to Pfenex and
Pfenex shall assume all obligations, including pharmacovigilance obligations,
under all Applicable Laws with regard to such Regulatory Materials.

(ii)    NT Pharma shall cause each of its Affiliates to transfer any such
Regulatory Materials to Pfenex.

(iii)    If Applicable Law prevents or delays the transfer of ownership or
possession of Regulatory Materials to Pfenex, NT Pharma shall grant, and does
hereby grant, to Pfenex an exclusive (except as to NT Pharma to the extent
necessary to comply with Applicable Laws) and irrevocable right of access and
reference to such Regulatory Materials, and shall cooperate fully to make the
benefits of such Regulatory Materials available to Pfenex or its designee(s).

(iv)    NT Pharma shall provide to Pfenex copies of all such Regulatory
Materials that are held or controlled by NT Pharma.

(v)    Except for the parts constituting Confidential Information of NT Pharma,
Pfenex shall be free to use and disclose such Regulatory Materials and other
items in connection with the exercise of its rights and licenses under this
Section 10.4(b).

(c)    Inventory Sale. Until one hundred and eighty (180) days following the
effective date of such termination of this Agreement (or, on a
jurisdiction-by-jurisdiction basis in the Territory, such earlier date upon
which Pfenex or its designee commences the distribution and sale of Product in
such jurisdiction, if applicable, provided that Pfenex or its designee shall
have purchased from NT Pharma, before its commencement of the distribution and
sale of Product, all remaining Product inventory in that jurisdiction with at
least one (1) year of shelf-life remaining at the time of purchase and at a
price agreed by the relevant parties, such price not to exceed the transfer
price paid by NT Pharma to Pfenex for such Product) (the “Inventory Sell Down
Period”), NT Pharma and its Affiliates may continue to distribute and sell in
the Territory any labeled Product remaining in NT Pharma’s inventory

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

44



--------------------------------------------------------------------------------

as of the effective date of such termination of this Agreement, and Pfenex
hereby grants NT Pharma a non-exclusive license to sell and distribute such
remaining labeled Product inventory in the Territory. For clarity, Product sold
by NT Pharma or its Affiliates pursuant to this Section 10.4(c) shall be subject
to the payments under Article IV with respect thereto.

(d)    Territory Product Trademarks. Promptly following Pfenex’s request, NT
Pharma shall assign and transfer to Pfenex or its designee(s) any Territory
Product Trademarks designated by Pfenex and the goodwill associated therewith at
a price agreed by the Parties, excluding NT Pharma’s tradename and associated
mark.

(e)    Costs and Expenses. Except as expressly provided herein, the costs
incurred by the Parties under Section 10.4(a) and Section 10.4(b) shall be
equally borne by the Parties. Notwithstanding the foregoing, the costs incurred
by the Parties under Section 10.4(a) and Section 10.4(b) shall be borne (i) by
the breaching Party if this Agreement is terminated pursuant to
Section 10.2(a)(i), Section 10.2(a)(iii), Section 10.2(b)(i) or
Section 10.2(b)(v), (ii) by the insolvent Party if this Agreement is terminated
pursuant to Section 10.2(a)(ii) or Section 10.2(b)(ii) or (iii) by NT Pharma if
this Agreement is terminated pursuant to Section 10.2(b)(iv).

ARTICLE XI.

INDEMNIFICATION AND LIABILITY LIMITS

Section 11.1    Indemnification by Pfenex. Pfenex shall indemnify, defend and
hold harmless (collectively, “Indemnify”) NT Pharma, its Affiliates and its and
their respective directors, officers, employees, agents and representatives (the
“NT Pharma Indemnitees”) from and against any and all losses, damages,
liabilities, penalties, costs and expenses (including reasonable attorneys’ fees
and court costs) (collectively, “Losses”), resulting from suits, claims, actions
and demands, in each case, brought by a Third Party (each, a “Third Party
Claim”) against any NT Pharma Indemnitee arising out of (i) any breach by Pfenex
of any of its obligations or representations and warranties or covenants
hereunder, (ii) the negligence, recklessness or willful misconduct by Pfenex or
any of its Affiliates or any of their respective officers, directors, employees,
agents or representatives in connection with the performance of this Agreement,
(iii) any violation by Pfenex or any of its Affiliates or any of their
respective officers, directors, employees, agents or representatives of any
Applicable Law applicable to the performance of Pfenex’s obligations under this
Agreement, or (iv) the development, handling, use, storage, import, manufacture,
transport, promotion, marketing, advertising, distribution or sale of Product by
Pfenex or any of its employees, agents, Affiliates or licensees, including
claims based upon product liability, bodily injury, death or property damage.
Pfenex’s obligation to Indemnify the NT Pharma Indemnitees pursuant to this
Section 11.1 shall not apply to the extent such Losses are attributable to a
cause or event described in clause (i), (ii), (iii) or (iv) of Section 11.2.

Section 11.2    Indemnification by NT Pharma. NT Pharma shall Indemnify Pfenex,
its Affiliates and its and their respective directors, officers, employees,
agents and representatives (the “Pfenex Indemnitees”) from and against any and
all Losses resulting from Third Party Claims against any Pfenex Indemnitee
arising out of (i) any breach by NT Pharma of any of its obligations or
representations and warranties or covenants hereunder, (ii) the negligence,
recklessness or willful misconduct by NT Pharma or any of its Affiliates or any
of their respective officers, directors, employees, agents or representatives in
connection with the performance of this Agreement, (iii) any violation by NT
Pharma or any of its Affiliates and any of their respective officers, directors,
employees, agents or

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

45



--------------------------------------------------------------------------------

representatives of any Applicable Laws applicable to the performance of NT
Pharma’s obligations under this Agreement, or (iv) the development, handling,
use, storage, import, transport, promotion, marketing, advertising, distribution
or sale of Product by NT Pharma or any of its employees, agents, Affiliates or
sublicensees, including claims based upon product liability, bodily injury,
death or property damage. NT Pharma’s obligation to Indemnify the Pfenex
Indemnitees pursuant to this Section 11.2 shall not apply to the extent such
Losses are attributable to a cause or event described in clause (i),
(ii), (iii) or (iv) of Section 11.1.

Section 11.3    Indemnification Procedure.

(a)    The Party seeking indemnification under this Article XI (the “Indemnified
Party”) agrees to give prompt written notice (the “Indemnification Notice”) to
the Party against whom indemnity is sought (the “Indemnifying Party”) of the
assertion of any Third Party Claim, or the commencement of any proceeding in
respect of which indemnity may be sought under this Article XI; provided that
the failure of an Indemnified Party to promptly notify the Indemnifying Party on
a timely basis will not relieve the Indemnifying Party of any liability that it
may have to the Indemnified Party unless and to the extent the Indemnifying
Party demonstrates that it is materially prejudiced by the Indemnified Party’s
failure to give timely notice.

(b)    If the Indemnifying Party does not object to any claim or claims made in
the Indemnification Notice in a written objection (the “Indemnification
Objection”) prior to the expiration of twenty (20) Business Days from the
Indemnifying Party’s receipt of the Indemnification Notice, the Indemnifying
Party shall be deemed not to object to the information contained within the
Indemnification Notice. If the Indemnifying Party delivers an Indemnification
Objection within such twenty (20) Business Day period, the Indemnifying Party
and the Indemnified Party shall attempt in good faith to resolve the dispute for
twenty (20) Business Days after the Indemnifying Party’s receipt of such
Indemnification Objection. If no resolution is reached, the dispute shall be
resolved in accordance with the provisions of Section 12.4 and Section 12.5.

(c)    The Indemnifying Party, if it so elects, may assume and control the
defense of a Third Party Claim at the Indemnifying Party’s expense and shall
consult with the Indemnified Party with respect thereto, including the
employment of counsel reasonably satisfactory to the Indemnified Party;
provided, however, that the Indemnifying Party shall not have the right to
assume control of such defense if the claim that the Indemnifying Party seeks to
assume control of (i) seeks material non-monetary relief or (ii) involves
criminal or quasi-criminal allegations. If the Indemnifying Party is permitted
to assume and control the defense of a Third Party Claim and elects to do so,
the Indemnified Party shall have the right to employ counsel separate from
counsel employed by the Indemnifying Party in any such action and to participate
in the defense thereof, but the fees and expenses of such counsel employed by
the Indemnified Party shall be at the expense of the Indemnified Party unless
(x) the Indemnifying Party has specifically agreed in writing otherwise, (y) the
Indemnified Party has been advised by outside counsel that a reasonable
likelihood exists of a material legal conflict of interest between the
Indemnifying Party and the Indemnified Party or (z) the Indemnifying Party has
failed to assume the defense and employ counsel (in which case the fees and
expenses of the Indemnified Party’s counsel shall be paid by the Indemnifying
Party if the Indemnifying Party otherwise has an obligation to indemnify the
Indemnified Party for the related Third Party Claim). If the Indemnifying Party
has assumed the defense of a Third Party Claim in accordance with the terms
hereof, the Indemnifying Party may not enter into a settlement

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

46



--------------------------------------------------------------------------------

or consent to any judgment without the prior written consent of the Indemnified
Party unless (A) such settlement or judgment involves monetary damages only, all
of which will be paid, without limitation, by the Indemnifying Party, and no
admission of fault or culpability on behalf of any Indemnified Party, and (B) a
term of the settlement or judgment is that the Person or Persons asserting such
claim unconditionally and irrevocably release all Indemnified Parties from all
liability with respect to such claim; otherwise, the consent of the Indemnified
Party shall be required in order to enter into any settlement of, or consent to
the entry of a judgment with respect to, any claim (which consent shall not be
unreasonably withhold, delayed or conditioned). If the Indemnifying Party does
not assume or is not controlling the defense of a Third Party Claim for any
reason, then the Indemnified Party may retain counsel of its own choosing, at
the expense of the Indemnifying Party, and assume and control the defense of
such Third Party Claim, and the Indemnifying Party shall have the right to
employ counsel separate from counsel employed by the Indemnified Party in any
such action and to participate in the defense thereof, but the fees and expenses
of such counsel employed by the Indemnifying Party shall be at the expense of
the Indemnifying Party. The Indemnifying Party shall have no obligations with
respect to any Losses resulting from the Indemnified Party’s admission,
settlement or other communication without the prior written consent of the
Indemnifying Party (which shall not be unreasonably withheld, delayed or
conditioned).

Section 11.4    Limitations on Liability. EXCEPT AS ARISING AS THE RESULT OF THE
FRAUD OR WILLFUL MISCONDUCT BY A PARTY, OR ARISING FROM BREACH OF A PARTY’S
CONFIDENTIALITY OBLIGATIONS IN SECTIONS 8.1-8.3 OR OBLIGATIONS UNDER SECTION 3.7
AND EXCEPT WITH RESPECT TO OBLIGATIONS TO INDEMNIFY A PARTY UNDER SECTION 11.1
OR SECTION 11.2, NEITHER PARTY, NOR ANY OF THEIR RESPECTIVE AFFILIATES,
DIRECTORS, MEMBERS, OFFICERS, EMPLOYEES, SUBCONTRACTORS OR AGENTS, SHALL HAVE,
UNDER ANY LEGAL THEORY (INCLUDING CONTRACT, NEGLIGENCE AND TORT LIABILITY), ANY
LIABILITY TO ANY OTHER PARTY FOR ANY CONSEQUENTIAL, SPECIAL, INDIRECT,
INCIDENTAL OR PUNITIVE DAMAGES ARISING OUT OF OR RELATED TO BREACH OF THIS
AGREEMENT.

Section 11.5    Unavailability of Indemnification. If the indemnification
provided for in this Article XI is held by a court of competent jurisdiction to
be unavailable to an Indemnified Party with respect to any Loss, then the
Indemnifying Party shall, in lieu of indemnifying such Indemnified Party
hereunder, contribute to the amount paid or payable by such Indemnified Party as
a result of such Loss in such proportion as is appropriate to reflect the
relative fault of, and relative benefit enjoyed by, the Indemnifying Party, on
the one hand, and the relative fault of, and relative benefit enjoyed by, the
Indemnified Party, on the other hand, in connection with the actions or
omissions that resulted in such Loss as well as any other relevant equitable
considerations.

ARTICLE XII.

MISCELLANEOUS

Section 12.1    Force Majeure. Neither Party shall be held liable or responsible
to the other Party nor be deemed to have defaulted under or breached this
Agreement for failure or delay in fulfilling or performing any term of this
Agreement when such failure or delay is caused by or results from the causes
beyond the reasonable control of the affected Party, including: fire, floods,
earthquake, tsunami, ice, tornado, hurricane, windstorm, eruption, explosion,
sabotage or vandalism, embargoes, war, acts of war (whether war be declared or

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

47



--------------------------------------------------------------------------------

not), invasion, domestic or foreign terrorist act, act of a public enemy,
insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, shortages of materials, failure of utilities, acts of God or acts,
omissions or delays in acting by any Governmental Authority (each, an event of
“Force Majeure”); provided that such affected Party shall provide the other
Party with prompt written notice of the circumstances surrounding such a
material failure or delay and will use Commercially Reasonable Efforts to
overcome the difficulties created thereby and to resume performance of its
obligations as soon as practicable. If the performance of any such obligation
under this Agreement is delayed owing to such a Force Majeure for any continuous
period of more than one hundred eighty (180) days, the Parties will consult with
respect to an equitable solution, including the possibility of the mutual
termination of this Agreement. For the avoidance of doubt, the occurrence of an
event of Force Majeure shall not relieve any Party from fulfilling any
obligation required hereunder; rather, the period for performance of such
obligation shall be tolled during the occurrence of such Force Majeure.

Section 12.2    Notices. Any notice, request, approval or consent required or
permitted to be given by any Party shall be in writing and shall be to the
Parties at the addresses or facsimile number listed below, or such other address
or facsimile number as such Party will have last given by notice to the other
Party, and shall be deemed to have been sufficiently given when delivered in
person, transmitted by facsimile (receipt verified) or by express courier
service (signature required) or five (5) days after it was sent by registered
mail, return receipt requested (or its equivalent), provided that no postal
strike or other disruption is then in effect or comes into effect within two
(2) days after such mailing.

 

If to Pfenex, to:    Pfenex Inc.    10790 Roselle Street    San Diego, CA 92121
   Facsimile: 858-224-7303    Attention: Patrick Lucy, Chief Business Officer
With a copy to:    Wilson Sonsini Goodrich & Rosati    650 Page Mill Road   
Palo Alto, CA 94304    Facsimile: 650-493-6811    Attention: Ian B. Edvalson If
to NT Pharma, to:    China NT Pharma Group Company Ltd.    Room 2305 – 2306,
23/F, China Resources    Building    26 Habour Road    Wanchai, Hong Kong   
Facsimile: +852 2508 9459    Attention: Senior Director of Global Business With
a copy to:    China NT Pharma Group Company Ltd.    11/F, S2, The Bund Finance
Center    No. 600 Zhongshan East 2nd Road    Huangpu District, Shanghai, P.R.C.
   Facsimile: +86 21 2315 9900    Attention: Head of Legal

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

48



--------------------------------------------------------------------------------

Section 12.3    Governing Law. This Agreement shall be construed, governed,
interpreted and applied in accordance with the laws of the State of New York,
without giving effect to any conflicts of laws principles. The United Nations
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement.

Section 12.4    Internal Dispute Resolution. In the event that a dispute,
difference or question arises pertaining to any matters which are the subject of
this Agreement not otherwise resolved in accordance with Section 7.4(b) (a
“Dispute”), prior to the initiation of arbitration as described in Section 12.5,
the Dispute shall be submitted to the Chief Executive Officers (or their
respective designees) of NT Pharma and Pfenex, who shall use their good faith
efforts to resolve the Dispute within fourteen (14) days after notice is
provided pursuant to Section 12.2. If any such Dispute is not resolved by the
Chief Executive Officers or their designees within fourteen (14) days after
submission of such Dispute to such officers, then the Dispute shall be resolved
in accordance with the arbitration procedure set forth in Section 12.5. For
clarity, Disputes include disagreements regarding (a) the interpretation of this
Agreement and (b) the breach or alleged breach by a Party of its obligations
under this Agreement and associated remedies and damages of a Party in the event
of a breach of the Agreement by the other Party (and the structure and payment
of any such damages).

Section 12.5    Arbitration.

(a)    If the Parties are unable to resolve a Dispute under Section 12.4, then
the Parties agree that all Disputes of any kind or nature (except those
described in Section 12.5(c)) shall be resolved exclusively pursuant to the
arbitration clauses set forth in Exhibit B; provided that judgment upon any
arbitral award may be confirmed and entered by any court having competent
jurisdiction over the Parties or their assets. The determination resulting from
such arbitration shall be final, binding and non-appealable for purposes of this
Agreement. Nothing in Section 12.4 or this Section 12.5 shall limit any Party’s
right to seek and obtain in any such arbitration any equitable relief to which
such Party is entitled hereunder.

(b)    Notwithstanding Section 12.4 and Section 12.5(a), an application for
emergency or temporary injunctive relief by any Party shall not be subject to
internal dispute resolution under Section 12.4 or arbitration under
Section 12.5(a); provided, however, that the remainder of any such Dispute
(beyond the application for emergency or temporary injunctive relief) shall be
subject to internal dispute resolution under Section 12.4 and arbitration under
Section 12.5(a), as applicable.

(c)    Any Dispute relating to the ownership, scope, validity, enforceability or
infringement of any Patent covering the manufacture, use or sale of Product or
of any trademark rights relating to any Product shall be submitted to the
Governmental Authority of competent jurisdiction in the country where such
Patent or trademark exists.

Section 12.6    Relationship of the Parties. The relationship of the Parties
under this Agreement is that of independent contractors. Nothing contained in
this Agreement, nor the performance of any obligations under this Agreement,
shall create an association, partnership, joint venture or relationship of
principal and agent, master and servant, or employer and employee between the
Parties. No Party has any express or implied right or authority under this
Agreement to assume or create any obligations or make any representations or
warranties on behalf of or in the name of the other Party or such other Party’s
Affiliates.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

49



--------------------------------------------------------------------------------

Section 12.7    Assignment. Neither Party may assign, transfer or sublicense any
of its rights or obligations under this Agreement without the prior written
consent of the other Party, except that (a) any Party may assign this Agreement,
without such consent, (i) in whole or in part to an Affiliate of such Party,
upon written notice to the other Party of such assignment, provided that such
Party hereby guarantees the performance of any such Affiliate, or (ii) in whole
to any Third Party successor by merger, acquisition or sale of all or
substantially all of such Party’s assets to which this Agreement relates, upon
written notice to the other Party of any such assignment, provided that such
Third Party shall assume the obligations and covenants of the assigning Party
under this Agreement, and (b) Pfenex may assign its rights and obligations with
respect to the manufacture and supply of Product for the Territory as set forth
in Section 5.1 through Section 5.7, including Pfenex’s rights and obligations
under the supply agreement and quality agreement referenced in Section 5.1
(collectively, the “Territory Manufacturing Obligations”), without such consent,
to a U.S. Collaborator (as defined below), provided that such U.S. Collaborator
shall (I) assume the Territory Manufacturing Obligations, and (II) agree in
writing, as may be reasonably requested by NT Pharma, to provide NT Pharma with
necessary documentation or information to enable NT Pharma to complete the
relevant procedures with Regulatory Agencies with respect to such change. For
purposes of this Agreement, “U.S. Collaborator” means a Third Party to which
Pfenex grants the right to commercialize Product in a territory that includes
the United States. Except as expressly provided in this Section 12.7, any
attempted assignment or transfer of this Agreement shall be null and void.

Section 12.8    Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective permitted successors
and assigns; and by their signatures hereto, each Party intends to, and does
hereby, become bound.

Section 12.9    Entire Agreement; Amendments. This Agreement, the Common
Interest Agreement (when executed), that certain memorandum exchanged between
the Parties before the Effective Date and referencing this Agreement, and the
schedules and exhibits hereto and thereto, contain the entire understanding of
the Parties with respect to the subject matter herein, and cancel all previous
agreements (oral and written), negotiations and discussions, dealing with the
same subject matter. The Parties, from time to time during the Term, may modify
any of the provisions hereof only by an instrument in writing duly executed by
the Parties.

Section 12.10    Severability. If any part or parts of this Agreement are held
to be illegal, void or ineffective, the remaining portions of this Agreement
shall remain in full force and effect. If any of the terms or provisions are in
conflict with any Applicable Law, then such term(s) or provision(s) shall be
deemed inoperative to the extent that they may conflict therewith, and shall be
deemed to be modified so as to conform with such Applicable Law. In the event of
any ambiguity respecting any term or terms hereof, the Parties agree to construe
and interpret such ambiguity in good faith in such a way as is appropriate to
ensure its enforceability and viability. If any exclusive remedy provided
hereunder is determined to be unenforceable, then the Party entitled to such
remedy shall in lieu thereof be entitled to such other remedies as are available
to such Party under this Agreement or in law or equity under Applicable Law,
subject in any case to the limitations imposed by, and other terms of, this
Agreement.

Section 12.11    Rules of Construction. Interpretation of this Agreement shall
be governed by the following rules of construction: (a) words in the singular
shall be held to include the plural and vice versa, and words of one gender
shall be held to include the other

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

50



--------------------------------------------------------------------------------

gender as the context requires; (b) references to the terms article, section,
paragraph and exhibit are references to the articles, sections, paragraphs and
exhibits to this Agreement unless otherwise specified; (c) references to “$” and
“Dollars” mean United States dollars; (d) the word “including” and words of
similar import mean “including without limitation,” unless otherwise specified;
(e) the word “or” shall have the meaning associated with the phrase “and/or” and
not be exclusive unless otherwise specified; (f) provisions shall apply, when
appropriate, to successive events and transactions; (g) a reference to any
Person includes such Person’s successors and permitted assigns; (h) this
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting or causing any
instrument to be drafted; (i) the word “day” means a calendar day unless
otherwise specified; (j) the word “notice” means notice in writing (whether or
not specifically stated) and shall include notices, consents, approvals and
other communications contemplated under this Agreement; (k) each accounting term
not otherwise defined in this Agreement has the meaning assigned to it in
accordance with GAAP; (l) the words “hereof,” “herein,” “hereby,” “hereunder”
and derivative or similar words refer to this Agreement (including any
Exhibits); (m) provisions that require that a Party, the Parties or the
Executive Steering Committee “agree,” “consent” or “approve” or the like shall
require that such agreement, consent or approval be specific and in writing,
whether by written agreement, letter, approved minutes or otherwise;
(n) references to any specific law, rule or regulation, or article, section or
other division thereof, shall be deemed to include the then-current amendments
thereto or any replacement law, rule or regulation thereof; and (o) neither
Party or its Affiliates shall be deemed to be acting “on behalf of” the other
Party hereunder. All Exhibits referred to herein are hereby incorporated by
reference. The headings contained in this Agreement are used only as a matter of
convenience, and in no way define, limit, construe or describe the scope or
intent of any section of this Agreement.

Section 12.12    Waiver. No failure or delay on the part of any Party in either
exercising or enforcing any right under this Agreement shall operate as a waiver
of, or impair, any such right. No single or partial exercise or enforcement of
any such right shall preclude any other or further exercise or enforcement
thereof or the exercise or enforcement of any other right. No waiver of any such
right shall have effect unless given in a signed writing. No waiver of any such
right shall be deemed a waiver of any other right.

Section 12.13    English Language. This Agreement shall be written and executed
in the English language. Any translation into any other language shall not be an
official version hereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

Section 12.14    Counterparts. This Agreement may be executed in multiple
counterparts, and all such executed counterparts shall constitute the same
agreement.

Section 12.15    Electronic Execution and Delivery. A facsimile, PDF or other
reproduction of this Agreement may be executed by one or more Parties, and an
executed copy of this Agreement may be delivered by one or more Parties by
facsimile, e-mail or other electronic transmission device pursuant to which the
signature of or on behalf of such Party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any Party, all Parties agree to execute an original of this
Agreement as well as any facsimile or reproduction thereof. The Parties hereby
agree that no Party shall raise the execution of a facsimile, PDF or other
reproduction of this Agreement, or the fact that any signature or document was
transmitted or communicated by facsimile, e-mail or other electronic
transmission device, as a defense to the formation of this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

51



--------------------------------------------------------------------------------

Section 12.16    License Protection. The Parties acknowledge and agree that each
of Pfenex and NT Pharma shall be entitled to all of the rights and protections
set forth in Section 365(n) of Title 11 of the United States Code with respect
to all licenses contained herein.

Section 12.17    Further Assurances. Each Party agrees to execute, acknowledge
and deliver such further instruments, and to do all such other acts, as may
reasonably be necessary or appropriate in order to carry out the purposes and
intent of this Agreement.

Section 12.18    Compliance with Applicable Laws. Each Party shall comply with
all Applicable Laws governing its performance of the terms of this Agreement.

Section 12.19    Expenses. Except as otherwise expressly set forth herein, each
Party shall pay all costs and expenses incident to its negotiation and
preparation of this Agreement and to its performance and compliance with all
obligations contained herein on its part to be performed or complied with,
including the fees, expenses and disbursements of its counsel and other
advisors.

Section 12.20    Third Party Beneficiaries. Nothing herein expressed or implied
is intended or shall be construed to confer upon or give to any Person, other
than the Parties and their respective permitted successors and assigns, any
rights or remedies under or by reason of this Agreement, except as contemplated
by the terms of Article XI.

Section 12.21    Equitable Remedies. Each Party acknowledges that a breach or
threatened breach by such Party of any of its obligations under this Agreement
may give rise to irreparable harm to the other Party for which monetary damages
may not be an adequate remedy and hereby agrees that, in the event of such
breach or a threatened breach by any Party of any such obligations, the other
Party suffering such harm shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
seek equitable relief, including a temporary restraining order, an injunction or
specific performance, subject in any case to Section 12.4 and Section 12.5,
without the obligation to post any bond.

(The remainder of this page is intentionally left blank. The signature page
follows.)

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date.

 

PFENEX INC. By:  

/s/ Eef Schimmelpennink

Name:   Eef Schimmelpennink Title:   CEO CHINA NT PHARMA GROUP COMPANY LTD. By:
 

/s/ NG Tit

Name:   NG Tit Title:   Chairman & CEO

[Signature Page to Development and License Agreement]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

53



--------------------------------------------------------------------------------

Exhibit A

Press Release (for US)

 

LOGO [g692874sp59.gif]

Pfenex and NT Pharma Enter into a Development and License Agreement for Pfenex’s
PF708 Therapeutic Equivalent Candidate to Forteo®

SAN DIEGO and HONG KONG April 18, 2018—Pfenex Inc. (NYSE AMERICAN: PFNX) and
China NT Pharma Group Company Limited (NT Pharma) (HKG:1011) today announced an
agreement under which Pfenex granted NT Pharma non-exclusive development and
exclusive commercialization rights to PF708, a teriparatide therapeutic
equivalent candidate to Eli Lilly & Company’s Forteo®, in Mainland China, Hong
Kong, Singapore, Malaysia and Thailand.

In accordance with the agreement, Pfenex received a payment of $2.5 million upon
signing of the agreement and may be eligible to receive additional payments of
up to $22.5 million based on the achievement of certain development, regulatory,
and sales-related milestones. Pfenex may also be eligible to receive
double-digit royalties on net product sales. NT Pharma will be responsible for
any further development required to achieve regulatory approval as well as
commercialization activities in the territory.

“This agreement will expand NT Pharma’s orthopedic product portfolio which
currently includes Miacalcic franchise acquired from Novartis. The collaboration
with Pfenex will leverage the strengths and resources of both companies to
accelerate the development and commercialization of the product,” said Mr. Ng
Tit, NT Pharma Chairman and Chief Executive Officer. “This partnership will open
further discussion on potential partnering for other Pfenex pipeline product
candidates.”

“We are pleased to announce our collaboration with NT Pharma, a recognized
pharmaceutical leader in China and the Asia Pacific region. Upon receipt of the
relevant marketing approvals, we believe this collaboration will allow us to
drive sales of PF708 in key pharmaceutical markets,” said Eef Schimmelpennink,
Chief Executive Officer of Pfenex. “NT Pharma is well positioned to complete the
development and commercialization of the product in the territory given its
demonstrated experience in the orthopedic space.”

About Pfenex Inc.

We are a clinical-stage development and licensing biotechnology company focused
on leveraging our Pfenex Expression Technology® to improve protein therapies for
unmet patient needs. Using the patented Pfenex Expression Technology platform,
we have created an advanced pipeline of therapeutic equivalents, vaccines,
biologics and biosimilars. Our lead product candidates are PF708, a therapeutic
equivalent candidate to Forteo® (teriparatide) for the treatment of
osteoporosis, and our novel anthrax vaccine candidates, Px563L and RPA563,
funded through an advanced development contract with the U.S. government. In
addition, we are developing hematology/oncology products, including PF743, a
recombinant crisantaspase, and PF745, a recombinant crisantaspase with half-life
extension technology, in collaboration with Jazz Pharmaceuticals. Furthermore,
our pipeline includes biosimilar candidates to Lucentis® and

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Neulasta®.

About China NT Pharma Group Company Limited (NT Pharma)

NT Pharma is a technology-based pharmaceutical company which is principally
engaged in the investment, research and development (“R&D”), manufacturing and
sales of pharmaceutical products in the People’s Republic of China (“China” or
“PRC”) and countries overseas, with its products covering therapeutic areas of
severe illness such as oncology, orthopedics, Central Nervous System (“CNS”),
hepatology and respiratory system. NT Pharma owns two new Class 1 drugs in
China, one well-known international brand-name drug, and a number of generic
drugs, and the Group conducts its production through three of its subsidiaries,
namely Suzhou First Pharmaceutical Co., Ltd. (“Suzhou First”), Jiangsu NT
Biopharma Co., Ltd. (“Jiangsu Biopharma”) and NT Pharma Changsha Pharmaceutical
Co., Ltd. (“Changsha Pharma”) and overseas partnered CMO. The Group also owns
several sales and distribution companies with around 1,000 sales professionals
and R&D specialists. The Group has an extensive promotion network in China,
covering nearly 10,000 hospitals.

Pfenex Cautionary Note Regarding Forward-Looking Statements

This press release contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. In some cases, you can
identify forward-looking statements because they contain words such as “may,”
“will,” “should,” “expects,” “plans,” “anticipates,” “could,” “intends,”
“target,” “projects,” “contemplates,” “believes,” “estimates,” “predicts,”
“potential” or “continue” or the negative of these words or other similar terms
or expressions that concern Pfenex’s expectations, strategy, plans or
intentions. Forward-looking statements in this press release include, but are
not limited to, statements regarding the future potential of PF708, including
development and commercialization PF708; the potential to receive future
milestone and royalty payments under Pfenex’s agreement with NT Pharma; the
expectation for PF708 to obtain marketing approval in key pharmaceutical
markets; the belief that this agreement will accelerate development and
commercialization of PF708; the potential for the collaboration to drive sales
of PF708 in key pharmaceutical markets; the belief that NT Pharma is well
positioned to complete the development and commercialization of PF708; and the
potential for future collaborations with Pfenex and NT Pharma. Actual results
may differ materially from those indicated by these forward-looking statements
as a result of the uncertainties inherent in the clinical drug development
process, including, without limitation, challenges in successfully demonstrating
the efficacy and safety of product candidates; the pre-clinical and clinical
results for product candidates, which may not support further development of
product candidates or may require additional clinical trials or modifications of
ongoing clinical trials or regulatory pathways; challenges related to
commencement, patient enrollment, completion, and analysis of clinical trials;
Pfenex’s ability to obtain additional funding to support its business activities
and establish and maintain strategic business alliances and new business
initiatives; Pfenex’s dependence on third parties for development, manufacture,
marketing, sales and distribution of products; unexpected expenditures; and
difficulties in obtaining and maintaining intellectual property protection for
product candidates. Information on these and additional risks, uncertainties,
and other information affecting Pfenex’s business and operating results is
contained in Pfenex’s Annual Report on Form 10-K for the year ended December 31,
2017 and in Pfenex’s subsequent reports filed with the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Securities and Exchange Commission. The forward-looking statements in this press
release are based on information available to Pfenex as of the date hereof, and
Pfenex disclaims any obligation to update any forward-looking statements, except
as required by law.

Pfenex investors and others should note that we announce material information to
the public about the Company through a variety of means, including our website
(http://www.pfenex.com/), our investor relations website
(http://pfenex.investorroom.com/), press releases, SEC filings, public
conference calls, corporate Twitter account (https://twitter.com/pfenex),
Facebook page (https://www.facebook.com/Pfenex-Inc-105908276167776/timeline/),
and LinkedIn page (https://www.linkedin.com/company/pfenex-inc) in order to
achieve broad, non-exclusionary distribution of information to the public and to
comply with our disclosure obligations under Regulation FD. We encourage our
investors and others to monitor and review the information we make public in
these locations as such information could be deemed to be material information.
Please note that this list may be updated from time to time.

Pfenex Contact

Susan A. Knudson

Chief Financial Officer

(858) 352-4324

SKnudson@pfenex.com

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Press Release (for Hong Kong)

Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong
Limited take no responsibility for the contents of this announcement, make no
representation as to its accuracy or completeness and expressly disclaim any
liability whatsoever for any loss howsoever arising from or in reliance upon the
whole or any part of the contents of this announcement.

 

LOGO [g692874sp62.gif]

DISCLOSEABLE TRANSACTION

IN RELATION TO

DEVELOPMENT AND LICENSE AGREEMENT

THE LICENSE AGREEMENT

On 18 April 2018, China NT Pharma Group Company Limited (the “Company”, as the
“licensee”), entered into the development and license agreement (the “License
Agreement”) with Pfenex Inc., a Delaware corporation, as the licensor (the
“Licensor”) (“Pfenex” and the Company will be collectively referred to as the
“Parties” or individually as a “Party”), under which the Company will have the
exclusive right to commercialize a therapeutic equivalent/biosimilar
teriparatide injection to the reference drug product Forteo® (the “Product”) in
Mainland China, Hong Kong, Singapore, Malaysia and Thailand (the “Territories”
and each a “Territory”) and the Company will have the non-exclusive right to
conduct development of the Product for commercialization in the Territory. The
Product has been undergoing a robust development program in the United States.

LISTING RULES IMPLICATIONS

As some of the applicable percentage ratios calculated in accordance with Rule
14.07 of the Listing Rules in respect of the aggregate estimated amount of the
consideration payable by the Group to Pfenex pursuant to the License Agreement
exceed 5% but all of the applicable percentage ratios are less than 25%, the
License Agreement is only subject to the reporting and announcement requirements
but arc exempt from the shareholders’ approval requirement under Chapter 14 of
the Listing Rules.

The major terms of the License Agreement are as follows:

THE LICENSE AGREEMENT

 

Date:    18 April 2018   Parties:   

(i) the Licensor:

  Pfenex   

(ii)  the Licensee:

  the Company

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

To the best of the Directors’ knowledge, information and belief and having made
all reasonable enquiry, the Licensor and its ultimate beneficial owner(s) are
third parties independent of the Company and connected persons (as defined in
the Listing Rules) of the Company.

 

Subject matter:    establish a partnership providing the Company with the right
to develop and exclusively commercialize the Product in the Territories
Commencement date:    the date of signing of the License Agreement
Consideration:    The consideration has been agreed by Parties based on the
analysis of the Product future commercial potential with reference to the
existing revenue generated from the branded original product - Forteo.    The
Company will pay a one-time and non-refundable upfront payment of US$2,500,000
upon signing the License Agreement to acquire exclusive rights of the Product in
the Territories and may incur additional payments of up to US$22,500,000 based
on the achievement of certain development, regulatory and sales-related
milestones. The Company may also be required to pay double-digit royalties on
net product sales. Terms:    Pursuant to the License Agreement, the Company’s
rights will continue on an ongoing basis in the Territories, as long as the
Company continues to pursue development and commercialisation of the Product in
the Territories, unless and until either Party exercises specified termination
rights.

REASONS FOR AND BENEFITS OF ENTERING INTO THE LICENSE AGREEMENT

The Group is principally engaged in the investment, research and development,
manufacturing and sales of pharmaceutical products in the People’s Republic of
China and overseas countries. The Board is of the view that entering into the
License Agreement will expand the orthopaedics product portfolio and biologics
therapy of the Group, which is expected to benefit the Company and its
shareholders as a whole. The collaboration of the Parties will utilize the
strengths and resources of both companies to accelerate the development and
commercialisation of biosimilars in which the Group has been highly interested.
This cooperation will bring further discussion on the strategic cooperation for
other Pfenex’s pipeline research and development candidates.

INFORMATION OF THE PARTIES

The Group

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

The Company is an investment holding company. The Group is principally engaged
in research and development, manufacturing, sales and distribution of
pharmaceutical products, as well as the provision of pharmaceutical marketing
and promotion services in China with its proprietary core products covering such
therapeutic areas as oncology, central nervous system, hepatopathy and
respiratory system. The Group has an extensive promotion network in China,
covering over nearly 10,000 hospitals. The Group conducts its production through
three of its subsidiaries, namely Suzhou First Pharmaceutical Co., Ltd. (“Suzhou
First”), Jiangsu NT Biopharma Co., Ltd. (“Jiangsu Biopharma”) and NT Pharma
Changsha Pharmaceutical Co., Ltd. (“Changsha Pharma”), Suzhou First has been
certified by the new GMP, and has obtained approvals from the State Food and
Drug Administration of China for over 100 types of drug registration licenses.
Jaingsu Biopharma mainly manufactures anti-tumor drug and Changsha Pharma mainly
manufactures traditional Chinese medicine for treatment of hepatopathy. During
2017, the Group substantially dedicated its focus on improving its operating
profit margins, expanding its proprietary product portfolio and developing its
own research and development capabilities. For the year ended 31 December 2017,
the overall revenue of the Group was RMB604.9 million and operating profit
improved significantly to RMB269.6 million.

Pfenex

Pfenex Inc. is a company incorporated in United States of America and listed on
the NYSE American Stock Exchange. Pfenex is a clinical-stage development and
licensing biotechnology company focused on leveraging its Pfenex Expression
Technology® to improve protein therapies for unmet patient needs. Using the
patented Pfenex Expression Technology platform, Pfenex has created an advanced
pipeline of therapeutic equivalents, vaccines, biologics and biosimilars. Pfenex
lead product candidates are PF708, a therapeutic equivalent candidate to Forteo®
(teriparatide) for the treatment of osteoporosis, and its novel anthrax vaccine
candidates, Px563L and RPA563, funded through an advanced development contract
with the U.S. government. In addition, Pfenex is developing hematology oncology
products, including PF743, a recombinant crisantaspase, and PF745, a recombinant
crisantaspase with half-life extension technology, in collaboration with Jazz
Pharmaceuticals. Furthermore, Pfenex pipeline includes biosimilar candidates to
Lucentis® and Neulasta®.

GENERAL

All the terms and conditions of the License Agreement are negotiations between
the Parties at arm’s length basis. The Directors believe that the terms of the
License Agreement are fair and reasonable and in the interests of the
shareholders and the Company as a whole.

To the best of the knowledge, information and belief of the Directors and having
made all reasonable enquiries, Pfenex and their ultimate beneficial owncr(s)
(where applicable) are third parties independent of the Company and its
connected persons (as defined in the Listing Rules) as at the date of this
announcement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

LISTING RULES IMPLICATIONS

As some of the applicable percentage ratios calculated in accordance with Rule
14.07 of the Listing Rules in respect of the aggregate estimated amount of the
consideration payable by the Group to the Pfenex pursuant to the License
Agreement exceed 5% but all of the applicable percentage ratios arc less than
25%, the License Agreements are only subject to the reporting and announcement
requirements but are exempt from the shareholders’ approval requirement under
Chapter 14 of the Listing Rules.

DEFINITIONS

 

“Board”

  

the board of Directors

“Company” or “NT Pharma”    China NT Pharma Group Company Limited, a company
incorporated in the Cayman Islands with limited liability, the shares of which
are listed on the Main Board of the Stock Exchange “Commencement Date”    means
the date of signing of this agreement “Director (s)”    the director(s) of the
Company “DNA”    Deoxyribonucleic acid “FDA”    Food and Drug Administration,
the United States of America “GMP”    Good Manufacturing Practice “Group”    the
Company and its subsidiaries “Listing Rules”    the Rules Governing the Listing
of Securities on the Stock    Exchange “Shareholders”    holders of the Shares
“Stock Exchange”    The Stock Exchange of Hong Kong Limited “USS”    United
States dollars, the lawful currency of the US “%”    percent

 

By Order of the Board China NT Pharma Group Company Limited Ng Tit Chairman

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Hong Kong, 18 April 2018

As at the date of this announcement, the executive Directors are Mr. Ng Tit,
Ms. Chin Yu and Mr. Wu Weizhong; the non-executive Directors are Dr. Qian Wei
and Ms. Lou Jianying; and independent non-executive Directors are Mr. Tze Shan
Hailson Yu, Mr. Patrick Sun, and Dr. Lap-Chee Tsui.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit B

Arbitration

Any Dispute that has not been resolved in accordance with such Section 12.4
shall be referred to and finally resolved by arbitration administered by the
Hong Kong International Arbitration Centre (HKIAC) under the HKIAC Administered
Arbitration Rules in force when the notice of arbitration is submitted.

The seat of arbitration shall be Hong Kong.

The number of arbitrators shall be three (3). The arbitration proceedings shall
be conducted in English.

Pending the selection of the arbitration panel or pending the arbitration
panel’s determination of the merits of any Dispute, either Party may seek
interim or provisional relief from a court of competent jurisdiction as
necessary to protect the interests of such Party.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit C

Existing Trademark

 

Jurisdiction

   Trademark Name    Status    Classes      Filing Date      Appl. No.  

Mainland China

   BONSITY    Pending      5        June 30, 2017        25083070  

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.